Exhibit 10.3
Execution Version
PURCHASE AND SALE AGREEMENT
dated as of November 4, 2011
between
THE VARIOUS ENTITIES LISTED ON SCHEDULE I HERETO,
as Originators
and
VWR RECEIVABLES FUNDING, LLC



 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
 
       
ARTICLE I AGREEMENT TO PURCHASE AND SELL
    2  
 
       
SECTION 1.1 Agreement To Purchase and Sell
    3  
SECTION 1.2 Timing of Purchases
    3  
SECTION 1.3 Consideration for Purchases
    3  
SECTION 1.4 Purchase and Sale Termination Date
    3  
SECTION 1.5 Intention of the Parties
    3  
 
       
ARTICLE II PURCHASE REPORT; CALCULATION OF PURCHASE PRICE
    4  
 
       
SECTION 2.1 Purchase Report
    4  
SECTION 2.2 Calculation of Purchase Price
    5  
 
       
ARTICLE III PAYMENT OF PURCHASE PRICE
    5  
 
       
SECTION 3.1 Initial Purchase Price Payment
    5  
SECTION 3.2 Subsequent Purchase Price Payments
    6  
SECTION 3.3 Settlement as to Specific Receivables and Dilution
    6  
SECTION 3.4 Reconveyance of Receivables
    7  
SECTION 3.5 Letters of Credit
    7  
 
       
ARTICLE IV CONDITIONS OF PURCHASES
    9  
 
       
SECTION 4.1 Conditions Precedent to Initial Purchase
    9  
SECTION 4.2 Certification as to Representations and Warranties
    10  
SECTION 4.3 Additional Originators
    10  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS
    11  
 
       
SECTION 5.1 Existence and Power
    11  
SECTION 5.2 Company and Governmental Authorization, Contravention
    12  
SECTION 5.3 Binding Effect of Agreement
    12  
SECTION 5.4 Accuracy of Information
    12  
SECTION 5.5 Actions, Suits or Proceedings
    12  
SECTION 5.6 No Material Adverse Effect, Unmatured Purchase and Sale Termination
Event or Purchase and Sale Termination Event
    13  
SECTION 5.7 Names and Location
    13  
SECTION 5.8 Bulk Sales, Margin Regulations, No Fraudulent Conveyance
    13  
SECTION 5.9 Nature of Receivables
    13  
SECTION 5.10 Credit and Collection Policy
    13  
SECTION 5.11 Investment Company
    13  
SECTION 5.12 Compliance with Transaction Documents
    13  
SECTION 5.13 Taxes
    14  
SECTION 5.14 Compliance with Applicable Laws
    14  

 

i



--------------------------------------------------------------------------------



 



              Page  
SECTION 5.15 Ordinary Course of Business
    14  
SECTION 5.16 Financial Condition
    14  
SECTION 5.17 Reliance on Separate Legal Identity
    14  
SECTION 5.18 Perfection
    15  
SECTION 5.19 Creation of Receivables
    15  
SECTION 5.20 Good Title
    15  
SECTION 5.21 Enforceability of Contracts
    15  
SECTION 5.22 Reaffirmation of Representations and Warranties by each Originator
    15  
 
       
ARTICLE VI COVENANTS OF THE ORIGINATORS
    16  
 
       
SECTION 6.1 Affirmative Covenants
    16  
SECTION 6.2 Reporting Requirements
    18  
SECTION 6.3 Negative Covenants
    19  
SECTION 6.4 Substantive Consolidation
    21  
 
       
ARTICLE VII ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF RECEIVABLES
    22  
 
       
SECTION 7.1 Rights of the Company
    22  
SECTION 7.2 Responsibilities of the Originators
    22  
SECTION 7.3 Further Action Evidencing Purchases
    23  
SECTION 7.4 Application of Collections
    23  
SECTION 7.5 Post-Closing Lock-Boxes
    24  
 
       
ARTICLE VIII PURCHASE AND SALE TERMINATION EVENTS
    24  
 
       
SECTION 8.1 Purchase and Sale Termination Events
    24  
SECTION 8.2 Remedies
    25  
 
       
ARTICLE IX INDEMNIFICATION
    25  
 
       
SECTION 9.1 Indemnities by the Originators
    25  
 
       
ARTICLE X MISCELLANEOUS
    27  
 
       
SECTION 10.1 Amendments, etc.
    27  
SECTION 10.2 Notices, etc.
    28  
SECTION 10.3 No Waiver; Cumulative Remedies
    28  
SECTION 10.4 Binding Effect; Assignability
    28  
SECTION 10.5 Governing Law
    29  
SECTION 10.6 Costs, Expenses and Taxes
    29  
SECTION 10.7 SUBMISSION TO JURISDICTION
    29  
SECTION 10.8 WAIVER OF JURY TRIAL
    30  
SECTION 10.9 Captions and Cross References; Incorporation by Reference
    30  
SECTION 10.10 Execution in Counterparts
    30  
SECTION 10.11 Acknowledgment and Agreement
    30  
SECTION 10.12 No Proceeding
    31  
SECTION 10.13 Limited Recourse
    31  
SECTION 10.14 Severability
    31  

 

ii



--------------------------------------------------------------------------------



 



SCHEDULES

     
Schedule I
  List of the Originators
Schedule II
  Actions and Proceedings
Schedule III
  State of Organization of the Originators
Schedule IV
  Location of Books and Records of the Originators
Schedule V
  Trade Names

EXHIBITS

     
Exhibit A
  Form of Purchase Report
Exhibit B
  Form of Company Note
Exhibit C
  Form of Joinder Agreement

 

iii



--------------------------------------------------------------------------------



 



This PURCHASE AND SALE AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of November 4,
2011 is entered into between THE VARIOUS ENTITIES LISTED ON SCHEDULE I HERETO
(each an “Originator”, and collectively, the “Originators”), and VWR RECEIVABLES
FUNDING, LLC, a Delaware limited liability company (the “Company”).
BACKGROUND:
1. The Company is a special purpose limited liability company, all of the issued
and outstanding membership interests of which are owned by VWR;
2. The Originators generate Receivables in the ordinary course of their
business;
3. The Originators wish to sell Receivables to the Company, and the Company is
willing to purchase Receivables from the Originators, on the terms and subject
to the conditions set forth herein; and
4. The Originators and the Company intend this transaction to be a true sale of
Receivables by the Originators to the Company, providing the Company with the
full benefits of ownership of the Receivables, and the Originators and the
Company do not intend the transactions hereunder to be a loan from the Company
to the Originators.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and for other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
DEFINITIONS
Unless otherwise indicated herein, capitalized terms used and not otherwise
defined in this Agreement are defined in Exhibit I to the Receivables Purchase
Agreement, dated as of the date hereof (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Receivables Purchase
Agreement”), among the Company, as Seller, VWR International, LLC (individually,
“VWR”), as Servicer (in such capacity, the “Servicer”), the various Conduit
Purchasers from time to time party thereto, the various Related Committed
Purchasers from time to time party thereto, the various Purchaser Agents from
time to time party thereto, the various LC Participants from time to time party
thereto, and PNC Bank, National Association, as Administrator and LC Bank. The
usage of terms and provisions set forth in Item 2 of such Exhibit I shall apply
hereto as though set forth herein in their entirety. All references herein to
months are to calendar months unless otherwise expressly indicated.

 

 



--------------------------------------------------------------------------------



 



ARTICLE I
AGREEMENT TO PURCHASE AND SELL
SECTION 1.1 Agreement To Purchase and Sell. On the terms and subject to the
conditions set forth in this Agreement, each Originator agrees to sell to the
Company, and the Company agrees to purchase from such Originator, from time to
time on or after the Closing Date, but before the Purchase and Sale Termination
Date (as defined in Section 1.4), all of such Originator’s right, title and
interest in and to:
(a) each Receivable of such Originator that existed and was owing to such
Originator at the closing of such Originator’s business on August 31, 2011 (the
“Cut-off Date”);
(b) each Receivable generated by such Originator after the Cut-off Date to, but
excluding, the Purchase and Sale Termination Date;
(c) all rights to, but not the obligations of, such Originator under all Related
Security with respect to any of the foregoing Receivables;
(d) all monies due or to become due to such Originator with respect to any of
the foregoing;
(e) all books and records of such Originator to the extent related to the
Receivables, together with all rights (but not obligations) of such Originator
under the Contracts relating to the Receivables to which such Originator is a
party;
(f) all Collections and other proceeds (as defined in the UCC) of any of the
foregoing that are or were received by such Originator on or after the Cut-off
Date, including, without limitation, all funds which either are received by such
Originator, the Company or the Servicer from or on behalf of the Obligors in
payment of any amounts owed (including, without limitation, invoice price,
finance charges, interest and all other charges) in respect of any of the above
Receivables or are applied to such amounts owed by the Obligors (including,
without limitation, any insurance payments that such Originator, the Company or
the Servicer applies in the ordinary course of its business to amounts owed in
respect of any of the above Receivables, and net proceeds of sale or other
disposition of repossessed goods or other collateral or property of the Obligors
in respect of any of the above Receivables or any other parties directly or
indirectly liable for payment of such Receivables); and
(g) all right, title and interest (but not obligations) in and to the Lock-Box
Accounts, into which any Collections or other proceeds (as defined in the UCC)
with respect to such Receivables may be deposited, and any related investment
property acquired with any such Collections or other proceeds.
All purchases and contributions hereunder shall be made without recourse, but
shall be made pursuant to, and in reliance upon, the representations, warranties
and covenants of such Originator set forth in this Agreement and each other
Transaction Document. No obligation or liability to any Obligor on any
Receivable is intended to be assumed by the Company hereunder, and any such
assumption is expressly disclaimed. The Company’s foregoing commitment to
purchase Receivables and the proceeds and rights described in clauses (c)
through (g) (collectively, the “Related Rights”) is herein called the “Purchase
Facility.”

 

- 2 -



--------------------------------------------------------------------------------



 



SECTION 1.2 Timing of Purchases.
(a) Closing Date Purchases. Each Originator’s entire right, title and interest
in (i) each Receivable that existed and was owing to such Originator at the
Cut-off Date, (ii) all Receivables created by such Originator after the Cut-off
Date, to and including, the Closing Date, and (iii) all Related Rights with
respect thereto automatically shall be deemed to have been sold or contributed,
as applicable, by such Originator to the Company on the Closing Date.
(b) Subsequent Purchases. After the Closing Date, until the Purchase and Sale
Termination Date, each Receivable and the Related Rights generated by each
Originator shall be deemed to have been sold or contributed, as applicable, by
such Originator to the Company immediately (and without further action) upon the
creation of such Receivable.
SECTION 1.3 Consideration for Purchases. On the terms and subject to the
conditions set forth in this Agreement, the Company agrees to make Purchase
Price payments to the Originators in accordance with Article III and to reflect
all capital contributions in accordance with Section 3.1 and Section 3.2.
SECTION 1.4 Purchase and Sale Termination Date. The “Purchase and Sale
Termination Date” shall be the earlier to occur of (a) the date the Purchase
Facility is terminated pursuant to Section 8.2 and (b) the Payment Date
immediately following the day on which the Originators shall have given written
notice to the Company and the Administrator at or prior to 10:00 a.m. (New York
City time) that the Originators desire to terminate this Agreement.
SECTION 1.5 Intention of the Parties. It is the express intent of each
Originator and the Company that each conveyance by such Originator to the
Company pursuant to this Agreement of any Receivables and Related Rights,
including, without limitation, all Receivables, if any, constituting “general
intangibles” (as defined in the UCC), and all Related Rights be construed as a
valid and perfected sale and absolute assignment (without recourse except as
provided herein) of such Receivables and Related Rights by such Originator to
the Company (rather than the grant of a security interest to secure a debt or
other obligation of such Originator) and that the right, title and interest in
and to such Receivables and Related Rights conveyed to the Company be prior to
the rights of and enforceable against all other Persons at any time, including,
without limitation, lien creditors, secured lenders, purchasers and any Person
claiming through such Originator. The parties acknowledge that certain terms
used under Article 9 of the UCC as enacted in the State of New York and any
other applicable jurisdiction (without distinguishing the applicable
jurisdiction, “Article 9”) for secured loan transactions also apply to outright
sales of receivables, including “debtor,” “secured party,” and “security
interest,” which applies to the buyer’s outright ownership interest. Thus, such
terms, and other terms used in Article 9, will apply to this Agreement, and may
be used in this Agreement or in connection with this Agreement and such use does
not affect the nature of the outright sale of the Receivables by the Originators
to the Company. Thus, under the Article 9 drafting convention, the outright sale
of the Receivables may be described as a transaction by which the Originators
have granted to the Company a security interest in, among other things, the
Receivables. However, if, contrary to the mutual intent of the parties, any
conveyance of Receivables and Related Rights, including,

 

- 3 -



--------------------------------------------------------------------------------



 



without limitation, any Receivables constituting “accounts” or “general
intangibles” (as defined in the UCC) hereunder shall be characterized as a
secured loan and not a sale or such sale shall for any reason be ineffective or
unenforceable, then, it is the intent of such Originator and the Company that
(i) this Agreement also shall be deemed to be, and hereby is, a security
agreement within the meaning of the UCC; and (ii) such Originator shall be
deemed to have granted to the Company as of the date of this Agreement, and such
Originator hereby grants to the Company, a security interest in, to and under,
all of such Originator’s right, title and interest in and to the Receivables and
the Related Rights transferred or purported to be transferred hereunder, whether
now existing or hereafter created by such Originator.
ARTICLE II
PURCHASE REPORT; CALCULATION OF PURCHASE PRICE
SECTION 2.1 Purchase Report. On the Closing Date and (i) on the 20th day (or, in
each case, if such day is not a Business Day, the following Business Day) of
each Fiscal Month thereafter or (ii) if a Reporting Trigger has occurred and is
continuing, on the third Business Day of each week (each such date, a “Purchase
Report Date”), the Company shall cause the Servicer to deliver to the Company
and each Originator a report in substantially the form of Exhibit A (each such
report being herein called a “Purchase Report”) setting forth, among other
things:
(a) the Purchase Price of all Receivables purchased by the Company from each
Originator as of the Cut-Off Date (in the case of the Purchase Report to be
delivered on the Closing Date);
(b) the Purchase Price of all Receivables purchased by the Company from each
Originator during the Fiscal Month or week, as applicable, immediately preceding
such Purchase Report Date (in the case of each subsequent Purchase Report); and
(c) the reductions of the Purchase Price payment for any Receivables as provided
in Section 3.3(b).

 

- 4 -



--------------------------------------------------------------------------------



 



SECTION 2.2 Calculation of Purchase Price. The “Purchase Price” to be paid to
each Originator for the Receivables that are purchased hereunder from such
Originator shall be (i) determined in accordance with the following formula and
(ii) subject to the reductions as provided in Sections 3.3(a) and (b):

             
 
  PP   =   OB x FMVD
 
           
 
  where:        
 
           
 
  PP   =   Purchase Price for each Receivable as calculated on the relevant
Payment Date (or, for the Closing Date, on the Cut-off Date).
 
           
 
  OB   =   The Outstanding Balance of such Receivable on the relevant Payment
Date (or, for the Closing Date, on the Cut-Off Date).
 
           
 
  FMVD   =   Fair Market Value Discount, as measured on such Payment Date, which
is equal to the quotient (expressed as percentage) of (a) one divided by (b) the
sum of (i) one, plus (ii) the product of (A) the Prime Rate (calculated as of
the last Business Day of the Fiscal Month or week, as applicable, preceding such
Payment Date or, for the Closing Date, preceding the Cut-Off Date), and (B) a
fraction, the numerator of which is the Days’ Sales Outstanding (calculated as
of the last Business Day of the Fiscal Month or week, as applicable, preceding
such Payment Date or, for the Closing Date, preceding the Cut-Off Date) and the
denominator of which is 365.

ARTICLE III
PAYMENT OF PURCHASE PRICE
SECTION 3.1 Initial Purchase Price Payment.
(a) [Reserved].
(b) On the terms and subject to the conditions set forth in this Agreement, the
Company agrees to pay to each Originator the Purchase Price for the purchase to
be made from such Originator on the Closing Date partially in cash (in an amount
to be agreed between the Company and such Originator and set forth in the
initial Purchase Report) and partially by issuing a promissory note in the form
of Exhibit B to such Originator in an amount to be agreed between the Company
and such Originator and set forth in the initial Purchase Report (each such
promissory note, as it may be amended, supplemented, endorsed or otherwise
modified from time to time, together with all promissory notes issued from time
to time in substitution therefor or renewal thereof in accordance with the
Transaction Documents, each being herein called a “Company Note”), by accepting
a contribution to its capital (with respect to Receivables purchased by the
Company from VWR) or by causing the LC Bank to issue one or more Letters of
Credit on terms and subject to the conditions of this Article III and the
Receivables Purchase Agreement, as more fully described below.

 

- 5 -



--------------------------------------------------------------------------------



 



SECTION 3.2 Subsequent Purchase Price Payments. On each Payment Date subsequent
to the Closing Date, on the terms and subject to the conditions set forth in
this Agreement, the Company shall pay to each Originator the Purchase Price for
the Receivables generated by such Originator on such Payment Date:
(a) FIRST, in cash to the extent the Company has cash available therefor and
such payment is not prohibited under the Receivables Purchase Agreement;
(b) SECOND, if such Originator has requested a Letter of Credit pursuant to
Section 3.5, by the Company’s obtaining and delivering such Letter of Credit to
the extent of the face amount of such Letter of Credit;
(c) THIRD, (i) to the extent any portion of the Purchase Price remains unpaid,
the principal amount outstanding under the applicable Company Note shall,
subject to subclause (ii) below, be automatically increased by an amount equal
to such remaining Purchase Price in an amount not to exceed the lesser of
(A) the remaining unpaid portion of such Purchase Price and (B) the maximum
aggregate amount of borrowings that could be borrowed under the Company Notes
without rendering Company’s Tangible Net Worth less than the Required Capital
Amount; and (ii) to the extent any portion of the Purchase Price remains unpaid
after the allocations in clauses (a) and (b) above, solely in the case of VWR as
Originator, at such Originator’s election (in its sole discretion) by accepting
a contribution to its capital in an amount equal to the remaining unpaid balance
of such Purchase Price.
The Servicer shall make all appropriate record keeping entries with respect to
the Company Notes to reflect the foregoing payments and reductions made pursuant
to Section 3.3, and the Servicer’s books and records shall constitute rebuttable
presumptive evidence of the principal amount of, and accrued interest on, the
Company Notes at any time. Each Originator hereby irrevocably authorizes the
Servicer to mark the Company Notes “CANCELLED” and to return the Company Notes
to the Company upon the final payment thereof after the occurrence of the
Purchase and Sale Termination Date.
SECTION 3.3 Settlement as to Specific Receivables and Dilution.
(a) If, (i) on the day of purchase of any Receivable from an Originator
hereunder, any of the representations or warranties set forth in Sections 5.9,
5.19 and 5.21 are not true with respect to such Receivable or (ii) as a result
of any action or inaction (other than solely as a result of the failure to
collect such Receivable due to a discharge in bankruptcy or similar insolvency
proceeding or other credit related reasons with respect to the relevant Obligor)
of an Originator, on any subsequent day, any of such representations or
warranties set forth in Sections 5.9, 5.19 and 5.21 is no longer true with
respect to such Receivable, then the Purchase Price with respect to such
Receivable shall be reduced by an amount equal to the Outstanding Balance of
such Receivable and shall be accounted to such Originator as provided in clause
(c) below; provided, that if the Company thereafter receives payment on account
of Collections due with respect to such Receivable, the Company promptly shall
deliver such funds to such Originator.

 

- 6 -



--------------------------------------------------------------------------------



 



(b) If, on any day, the Outstanding Balance of any Receivable purchased or
contributed hereunder is reduced or adjusted as a result of any defective,
rejected, returned, repossessed or foreclosed goods or services, or any
revision, cancellation, allowance, rebate, discount or other adjustment made by
any Originator or the Servicer or any setoff or dispute between such Originator
or the Servicer and an Obligor as indicated on the books of the Company (or, for
periods prior to the Closing Date, the books of such Originator), or as a result
of any tariff or other governmental or regulatory action, then the Purchase
Price with respect to such Receivable shall be reduced by the amount of such net
reduction and shall be accounted to such Originator as provided in clause (c)
below.
(c) Any reduction in the Purchase Price of any Receivable pursuant to clause (a)
or (b) above shall be applied as a credit for the account of the Company against
the Purchase Price of Receivables subsequently purchased by the Company from
such Originator hereunder; provided, however if there have been no purchases of
Receivables from such Originator (or insufficiently large purchases of
Receivables) to create a Purchase Price sufficient to so apply such credit
against, the amount of such credit:
(i) to the extent of any outstanding principal amount under the Company Note
payable to such Originator, shall be deemed to be a payment under, and shall be
deducted from the principal amount outstanding under, the Company Note payable
to such Originator; and
(ii) after making any deduction pursuant to clause (i) above, shall be paid in
cash to the Company by such Originator; provided, that at any time (y) when a
Termination Event or an Unmatured Termination Event exists under the Receivables
Purchase Agreement or (z) on or after the Purchase and Sale Termination Date,
the amount of any such credit shall be paid by such Originator to the Company by
deposit in immediately available funds into a Lock-Box Account for application
by the Servicer to the same extent as if Collections of the applicable
Receivable in such amount had actually been received on such date.
SECTION 3.4 Reconveyance of Receivables. In the event that an Originator has
paid to the Company the full Outstanding Balance of any Receivable pursuant to
Section 3.3, the Company shall reconvey such Receivable to such Originator,
without representation or warranty, but free and clear of all liens, security
interests, charges, and encumbrances created by the Company.
SECTION 3.5 Letters of Credit. (a) Upon the request of any Originator and in
accordance with Section 3.1, and subject to the terms and conditions for issuing
Letters of Credit under the Receivables Purchase Agreement (including any
limitations therein on the amount of any such issuance), the Company agrees to
cause the LC Bank to issue, on the Payment Dates specified by such Originator,
Letters of Credit on behalf of the Company (and, if applicable, on behalf of, or
for the account of, any Originator in favor of such beneficiaries as such
Originator may elect). The aggregate face amount of the Letters of Credit being
issued on any Payment Date shall constitute a credit against the aggregate
Purchase Price otherwise payable by the Company on such Payment Date pursuant to
Section 3.2. To the extent that the aggregate face amount of the Letters of
Credit being issued on any Payment Date exceeds

 

- 7 -



--------------------------------------------------------------------------------



 



the aggregate Purchase Price payable by the Company on such Payment Date, such
excess shall be deemed to be a reduction in the outstanding principal amount of
(and, to the extent necessary, the accrued but unpaid interest on) the
applicable Company Note. The aggregate face amount of Letters of Credit to be
issued on any Payment Date cannot exceed the sum of the aggregate Purchase Price
payable on such Payment Date plus the aggregate outstanding principal amount of
and accrued but unpaid interest on the Company Notes on such Payment Date. In
the event that any Letter of Credit issued (i) expires or is cancelled or
otherwise terminated with all or any portion of its face amount undrawn,
(ii) has its face amount decreased (for a reason other than a drawing having
been made thereunder) or (iii) the Company’s Reimbursement Obligation in respect
thereof is reduced for any reason other than by virtue of a payment made in
respect of a drawing thereunder, then an amount equal to such undrawn amount or
such reduction, as the case may be, shall either be paid in cash to such
Originator on the next Payment Date or, if the Company does not then have cash
available therefor, shall be deemed to be added to the outstanding principal
amount of the Company Note issued to such Originator. Under no circumstances
shall any Originator (and no Affiliate thereof (other than the Company)) have
any reimbursement or recourse obligations in respect of any Letter of Credit.
(b) In the event that an Originator requests a Letter of Credit hereunder, such
Originator shall on a timely basis provide the Company with such information as
is necessary for the Company to obtain such Letter of Credit from the LC Bank.
(c) Each Originator agrees to be bound by the terms of each Letter of Credit
Application referenced in the Receivables Purchase Agreement and by the LC
Bank’s interpretations of any Letter of Credit issued for the Company and by the
LC Bank’s written regulations and customary practices relating to letters of
credit.
(d) Each Originator appoints the Servicer as its agent (on which appointment the
Company, the Purchaser Agents, the Administrator, the LC Bank, the LC
Participants and the Purchasers may rely until such Originator provides contrary
written notice to all of such Persons) to act on such Originator’s behalf to
take all actions and to make all decisions in respect of the issuance, amendment
and administration of the Letters of Credit, including requests for the issuance
and extension of Letters of Credit and the allocation of the face amounts of
Letters of Credit against the Purchase Price owed to particular Originators and
against Company Notes issued to particular Originators. In the event that the
Servicer requests a Letter of Credit hereunder, the Servicer shall on a timely
basis provide the Company with such information as is necessary for the Company
to obtain such Letter of Credit from the LC Bank, and shall notify the relevant
Originators, the Company and the Administrator of the allocations described in
the preceding sentence. Such allocations shall be binding on the Company and
each Originator, absent manifest error.

 

- 8 -



--------------------------------------------------------------------------------



 



ARTICLE IV
CONDITIONS OF PURCHASES
SECTION 4.1 Conditions Precedent to Initial Purchase. The initial purchase
hereunder is subject to the condition precedent that the Company and the
Administrator (as the Company’s assignee) shall have received, on or before the
Closing Date, the following, each (unless otherwise indicated) dated the Closing
Date, and each in form and substance reasonably satisfactory to the Company and
the Administrator (as the Company’s assignee):
(a) A copy of the resolutions of the board of directors or managers of each
Originator approving the Transaction Documents to be executed and delivered by
it and the transactions contemplated thereby, certified by the Secretary or
Assistant Secretary of such Originator;
(b) Good standing certificates for each Originator issued as of a recent date
reasonably acceptable to the Company and the Administrator (as the Company’s
assignee) by the Secretary of State of the jurisdiction of such Originator’s
organization and each jurisdiction where such Originator conducts a material
portion of its business;
(c) A certificate of the Secretary or Assistant Secretary of each Originator
certifying the names and true signatures of the officers authorized on such
Person’s behalf to sign the Transaction Documents to be executed and delivered
by it (on which certificate the Servicer, the Company and the Administrator (as
the Company’s assignee) may conclusively rely until such time as the Servicer,
the Company and the Administrator (as the Company’s assignee) shall receive from
such Person a revised certificate meeting the requirements of this clause (c));
(d) The certificate or articles of incorporation, certificate of formation or
other organizational document of each Originator duly certified by the Secretary
of State of the jurisdiction of such Originator’s organization as of a recent
date, together with a copy of the by-laws or limited liability company agreement
of such Originator, each duly certified by the Secretary or an Assistant
Secretary of such Originator;
(e) Forms of financing statements (Form UCC-1) that name each Originator as the
debtor/seller and the Company as the buyer/assignor (and the Administrator, for
the benefit of the Purchasers, as secured party/assignee) of the Receivables
sold by such Originator as may be necessary or, in the Company’s or the
Administrator’s reasonable opinion, desirable under the UCC of all appropriate
jurisdictions to perfect the Company’s ownership interest in all Receivables and
Related Rights (including, without limitation, Related Security) in which an
ownership or security interest has been assigned to the Company hereunder;
(f) Written search results listing all effective financing statements that name
the Originators as debtors or sellers and that are filed in each Originator’s
jurisdiction of organization, together with copies of such financing statements
(none of which, except for those described in the foregoing clause (e) (and/or
released or terminated, as the case may be, on or prior to the Closing Date),
shall cover any Receivable or any Related Rights which are to be sold or
contributed to the Company hereunder), and tax and judgment lien search results
showing no evidence of such liens filed against any Originator;

 

- 9 -



--------------------------------------------------------------------------------



 



(g) A favorable opinion of Kirkland & Ellis LLP, counsel to the Originators, in
form and substance reasonably satisfactory to the Company and the Administrator
(as the Company’s assignee);
(h) A Company Note in favor of each Originator, duly executed by the Company;
(i) Evidence of the execution and delivery by each Originator and the Company of
each of the other Transaction Documents to be executed and delivered in
connection herewith; and
SECTION 4.2 Certification as to Representations and Warranties. Each Originator,
by accepting the Purchase Price related to each purchase of Receivables
generated by such Originator, shall be deemed to have certified that the
representations and warranties of such Originator contained in Article V, as
from time to time amended in accordance with the terms hereof, are true and
correct in all material respects (unless such representation or warranty
contains a material qualification and, in such case, such representation or
warranty shall be true and correct as made) on and as of such day, with the same
effect as though made on and as of such day (except for representations and
warranties which apply to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (unless such
representation or warranty contains a material qualification and, in such case,
such representation or warranty shall be true and correct as made) as of such
earlier date).
SECTION 4.3 Additional Originators. (a) Additional Persons may be added as
Originators hereunder, with the prior written consent of the Company, the
Administrator and each Purchaser (such consent not to be unreasonably withheld
or delayed); provided that the following conditions are satisfied on or before
the date of such addition:
(i) the Servicer shall have given the Company, the Administrator and each
Purchaser at least thirty (30) days’ prior written notice of such proposed
addition and the identity of the proposed additional Originator and shall have
provided such other information with respect to such proposed additional
Originator as the Company, the Administrator or any Purchaser may reasonably
request;
(ii) such proposed additional Originator shall have executed and delivered to
the Company, the Administrator and each Purchaser an agreement substantially in
the form attached hereto as Exhibit C (a “Joinder Agreement”);
(iii) such proposed additional Originator shall have delivered to the Company
and the Administrator (as the Company’s assignee) each of the documents with
respect to such Originator described in Section 4.1, in each case in form and
substance reasonably satisfactory to the Company and the Administrator (as the
Company’s assignee);
(iv) VWR shall have delivered a performance guaranty in favor of the
Administrator regarding the performance of such additional Originator, in form
and substance substantially in the form executed by VWR on the Closing Date; and

 

- 10 -



--------------------------------------------------------------------------------



 



(v) no Purchase and Sale Termination Date shall have occurred and be continuing.
(b) Notwithstanding any other provision herein to the contrary (including,
without limitation, Section 4.3(a)), the Company may designate any additional
Person as an Originator hereunder as a “Restricted Originator”; provided that
the following conditions are satisfied on or before the date of such addition:
(i) such proposed Restricted Originator shall have executed and delivered to the
Company, the Administrator and each Purchaser an agreement substantially in the
form attached hereto as Exhibit C (a “Joinder Agreement”);
(ii) such proposed Restricted Originator shall have delivered to the Company and
the Administrator (as the Company’s assignee) each of the documents with respect
to such Originator described in Section 4.1, in each case in form and substance
reasonably satisfactory to the Company and the Administrator (as the Company’s
assignee);
(iii) VWR shall have delivered a performance guaranty in favor of the
Administrator regarding the performance of such Restricted Originator, in form
and substance substantially in the form executed by VWR on the Closing Date;
(iv) no Purchase and Sale Termination Date shall have occurred and be
continuing; and
(v) the Receivables to be sold by such proposed Restricted Originator shall be
subject to the limitations set forth in clause (q) of the definition of
“Eligible Receivables.”
The Administrator may, by written notice to the Company, designate any such
“Restricted Originator” as an “Originator” as if it had originally been added as
an Originator pursuant to Section 4.3(a).
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS
In order to induce the Company to enter into this Agreement and to make
purchases hereunder, each Originator hereby makes with respect to itself the
representations and warranties set forth in this Article V. In addition, the
Company makes the representations and warranties set forth in Section 5.16.
SECTION 5.1 Existence and Power. Such Originator is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and has all power and authority and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted unless the failure to have such
power, authority, licenses, authorizations, consents or approvals would not
reasonably be expected to have a Material Adverse Effect.

 

- 11 -



--------------------------------------------------------------------------------



 



SECTION 5.2 Company and Governmental Authorization, Contravention. The
execution, delivery and performance by such Originator of this Agreement and
each other Transaction Document to which it is a party: (i) are within such
Originator’s organizational powers, (ii) have been duly authorized by all
necessary organizational action, (iii) require no authorization, approval or
other action by or in respect of, and no notice to or filing with (other than
the filing of the UCC financing statements and continuation statements
contemplated hereunder, disclosures and filings under applicable securities
laws, any authorizations, approvals or other actions made or obtained on or
prior to the date hereof), any Governmental Authority or other Person, and
(iv) do not (A) contravene, or constitute a default under, any provision of
(1) applicable law or regulation, (2) the organizational documents of such
Originator or (3) any material agreement, judgment, writ, injunction, order,
award, decree or other instrument binding upon such Originator or its property
except as would not be reasonably expected to result in a Material Adverse
Effect or (B) result in the creation or imposition of any lien (other than liens
in favor of the Company and the Administrator under the Transaction Documents)
on assets of such Originator or any of its Subsidiaries. This Agreement and the
other Transaction Documents to which it is a party have been duly executed and
delivered by such Originator.
SECTION 5.3 Binding Effect of Agreement. This Agreement and each of the other
Transaction Documents to which it is a party constitute the legal, valid and
binding obligations of such Originator enforceable against such Originator in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether enforceability is considered in a
proceeding in equity or at law.
SECTION 5.4 Accuracy of Information. All written information (other than
projections, forward looking statements, budgets, estimates and general market
data) heretofore furnished by such Originator to the Company or the
Administrator pursuant to or in connection with this Agreement or any other
Transaction Document or any transaction contemplated hereby or thereby is, and
all such information hereafter furnished by such Originator to the Company or
the Administrator in writing pursuant to this Agreement or any other Transaction
Document will be, true and accurate in all material respects on the date such
information is stated or certified (when taken as a whole and as modified or
supplemented by other information provided or publicly available in periodic and
other reports, proxy statements and other materials filed by such Originator or
its Affiliates with the Securities and Exchange Commission) and will not contain
any material misstatement of fact or omit to state a material fact necessary to
make the statements contained therein, in the light of the circumstances in
which they were made not materially misleading (when taken as a whole and as
modified or supplemented by other information provided or publicly available in
periodic and other reports, proxy statements and other materials filed by such
Originator or its Affiliates with the Securities and Exchange Commission).
SECTION 5.5 Actions, Suits or Proceedings. Except as set forth in Schedule II or
as otherwise disclosed in its publicly available SEC filings, there are no
actions, suits or proceedings pending or, to the best of such Originator’s
knowledge, threatened against such Originator or its properties, in or before
any court, arbitrator or governmental body, which are reasonably likely to be
adversely determined and would reasonably be expected to have a Material Adverse
Effect upon the ability of such Originator to perform its obligations under this
Agreement or any other Transaction Document to which it is a party.

 

- 12 -



--------------------------------------------------------------------------------



 



SECTION 5.6 No Material Adverse Effect, Unmatured Purchase and Sale Termination
Event or Purchase and Sale Termination Event. Since June 30, 2011, there has
been no Material Adverse Effect with respect to such Originator. No event has
occurred and is continuing or would be reasonably likely to result from a sale
or contribution of Receivables or the application of the proceeds therefrom,
that constitutes an Unmatured Purchase and Sale Termination Event or a Purchase
and Sale Termination Event.
SECTION 5.7 Names and Location. Except as described in Schedule V, such
Originator has not used any corporate or company names, trade names or assumed
names since the date occurring five calendar years prior to the Closing Date
other than its name set forth on the signature pages of this Agreement. As of
the date hereof, such Originator is “located” (as defined in the UCC) in the
jurisdiction set forth on Schedule III hereto, and such location has not been
changed for at least four months before the Closing Date. The offices where the
Originator keeps all records concerning the Receivables are located at the
addresses set forth on Schedule IV hereto or such other locations of which the
Company and the Administrator (as the Company’s assignee) have been given
written notice in accordance with the terms hereof.
SECTION 5.8 Bulk Sales, Margin Regulations, No Fraudulent Conveyance. No
transaction contemplated hereby requires compliance with or will become subject
to avoidance under any bulk sales act or similar law. The Originator is not
engaged in the business of extending credit for the purpose of purchasing or
carrying any margin stock (within the meaning of Regulations T, U and X, as
issued by the Federal Reserve Board), and no funds obtained by the Originator
hereunder will be used to purchase or carry any margin stock or to extend credit
to others for the purpose of purchasing or carrying any margin stock. No
purchase hereunder constitutes a fraudulent transfer or conveyance under any
United States federal or applicable state bankruptcy or insolvency laws or is
otherwise void or voidable under such or similar laws or principles or for any
other reason.
SECTION 5.9 Nature of Receivables. Each Receivable sold hereunder by such
Originator and included in the calculation of Net Receivables Pool Balance as an
Eligible Receivable is, on the date of such calculation, an Eligible Receivable.
SECTION 5.10 Credit and Collection Policy. Such Originator has complied in all
material respects with its Credit and Collection Policy in regard to each
Receivable sold or conveyed by it hereunder and the related Contract.
SECTION 5.11 Investment Company. Such Originator is not an “investment company,”
or a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
SECTION 5.12 Compliance with Transaction Documents. Such Originator has complied
in all material respects with all of the terms, covenants and agreements
contained in this Agreement and the other Transaction Documents to which it is a
party and that are applicable to it.

 

- 13 -



--------------------------------------------------------------------------------



 



SECTION 5.13 Taxes. Such Originator has filed or caused to be filed all U.S.
federal income tax returns and all other material returns, statements, forms and
reports for taxes, domestic or foreign, required to be filed by it and has paid
or has made adequate provision for payment of, all taxes payable by it which
have become due or any assessments made against it or any of its property and
all other material taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority other than, in each case (a) any taxes or
assessments that are being contested in good faith and by appropriate
proceedings diligently conducted, and for which adequate reserves have been set
aside in accordance with GAAP, or (b) to the extent that the failure to do so
would not reasonably be expected to result in a Material Adverse Effect.
SECTION 5.14 Compliance with Applicable Laws. Such Originator is in compliance
with the requirements of all applicable laws, rules, regulations and orders of
all Governmental Authorities except to the extent that the failure to comply
could not be reasonably expected to have a Material Adverse Effect. In addition,
no Receivable sold or conveyed hereunder contravenes any laws, rules or
regulations applicable thereto or to such Originator except to the extent that
such contravention would not be reasonably expected to have a Material Adverse
Effect.
SECTION 5.15 Ordinary Course of Business. If (but only to the extent that) the
conveyance of any property described herein is not characterized by a court or
other governmental authority as a sale, each remittance of Collections by an
Originator to the Company hereunder will have been (i) in payment of a debt
incurred by such Originator in the ordinary course of business or financial
affairs of such Originator and the Company and (ii) made in the ordinary course
of business or financial affairs of such Originator and the Company.
SECTION 5.16 Financial Condition.
(a) The balance sheets of the Parent and its consolidated Subsidiaries at
June 30, 2011 and the related statements of income and retained income for the
Fiscal Quarter then ended, copies of which have been made publicly available
fairly present in all material respects the financial position of the Parent and
its consolidated Subsidiaries as of such date and the results of operations of
the Parent and its consolidated Subsidiaries for the period ended on such date,
all in accordance with GAAP.
(b) On the Closing Date, and on the date of each purchase hereunder (both before
and after giving effect to such purchase or contribution), such Originator is
Solvent.
SECTION 5.17 Reliance on Separate Legal Identity. Such Originator acknowledges
that each of the Purchasers and the Administrator are entering into the
Transaction Documents to which they are parties in reliance upon the Company’s
identity as a legal entity separate from such Originator.

 

- 14 -



--------------------------------------------------------------------------------



 



SECTION 5.18 Perfection. Immediately preceding its sale or conveyance of each
Receivable hereunder, such Originator was the owner of such Receivable sold or
purported to be sold, free and clear of any Adverse Claims (other than any
Adverse Claims that will be released in connection with such sale and other than
Permitted Liens), and each such sale hereunder constitutes a valid sale,
transfer and assignment of all of such Originator’s right, title and interest
in, to and under the Receivables sold by it, free and clear of any Adverse
Claims (other than Permitted Liens). On or before the Closing Date and before
the generation by such Originator of any new Receivable to be sold or otherwise
conveyed hereunder, all financing statements and other documents, if any,
required to be recorded or filed in order to perfect the Company’s ownership
interest in such Receivable will have been duly filed in each filing office
necessary for such purpose, and all filing fees and taxes, if any, payable in
connection with such filings shall have been paid in full.
SECTION 5.19 Creation of Receivables. Such Originator has complied in all
material respects with its Credit and Collection Policy in the creation of the
Receivables sold or otherwise transferred hereunder.
SECTION 5.20 Good Title. Upon the sale or conveyance of each new Receivable sold
or otherwise conveyed or purported to be conveyed hereunder by such Originator,
the Company shall have a valid and perfected first priority ownership interest
in each Receivable sold or contributed to it hereunder by such Originator, free
and clear of any Adverse Claim (subject to any Permitted Liens and any liens
created or otherwise permitted by the Transaction Documents).
SECTION 5.21 Enforceability of Contracts. Each Contract related to any
Receivable sold or contributed by such Originator hereunder is effective to
create, and has created, a legal, valid and binding obligation of the related
Obligor to pay the Outstanding Balance of such Receivable, enforceable against
the Obligor in accordance with its terms except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law), without being subject to any defense,
deduction, offset or counterclaim and such Originator has fully performed its
obligations under such Contract (other than warranties and other obligations
that survive the delivery of the related property).
SECTION 5.22 Reaffirmation of Representations and Warranties by each Originator.
On each day that a new Receivable is created, and when sold or contributed to
the Company hereunder, such Originator shall be deemed to have certified that
all representations and warranties set forth in this Article V are true and
correct on and as of such day (except for representations and warranties which
apply as to an earlier date (in which case such representations and warranties
shall be true and correct as of such earlier date)).

 

- 15 -



--------------------------------------------------------------------------------



 



ARTICLE VI
COVENANTS OF THE ORIGINATORS
SECTION 6.1 Affirmative Covenants. At all times from the date hereof until the
latest of (i) the Facility Termination Date, (ii) the date on which no Capital
of or Discount in respect of the Purchased Interest shall be outstanding and an
amount equal to 100% of the LC Participation Amount has been deposited in the LC
Collateral Account or all Letters of Credit have expired or been cancelled, and
(iii) the date all amounts owed by the Seller under the Receivables Purchase
Agreement to any Purchaser, any Purchaser Agent, the Administrator and any other
Indemnified Party or Affected Person shall be paid in full (other than
indemnities and reimbursements that expressly survive the termination of the
Receivables Purchase Agreement), each Originator will, unless the Administrator
and the Company shall otherwise consent in writing, perform the following:
(a) Conduct Business. Such Originator will carry on and conduct its business in
substantially the same manner in substantially the same fields of enterprise as
it is presently conducted and will do all things reasonably necessary to remain
duly organized, validly existing and in good standing as an entity in its
jurisdiction of organization and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted if the failure
to have such authority could reasonably be expected to have a Material Adverse
Effect.
(b) Compliance with Laws. Such Originator will comply with all laws, rules,
regulations, order, writs, judgments, injunctions, decrees or awards to which it
may be subject if the failure to comply could reasonably be expected to have a
Material Adverse Effect.
(c) Furnishing of Information and Inspection of Records. Such Originator will
furnish to the Company and the Administrator from time to time such information
with respect to the Receivables as such Person may reasonably request (other
than (i) information restricted by a customary third party confidentiality
agreement and (ii) other information (x) in respect of which disclosure to the
Administrator, the Company or any Purchaser (or their respective representatives
or contractors)) is prohibited by applicable law or (y) that is subject to
attorney client or similar privilege or constitutes attorney work-product). Such
Originator will, at such Originator’s expense, at any time during regular
business hours with reasonable prior written notice from the Company or the
Administrator (i) permit the Company or the Administrator, or their respective
agents or representatives, (A) to examine and make copies of and abstracts from
all books and records relating to the Receivables and Related Rights and (B) to
visit the offices and properties of such Originator for the purpose of examining
such books and records, and to discuss matters relating to the Receivables, the
Related Rights or such Originator’s performance hereunder or under the other
Transaction Documents to which it is a party with any of the officers or
employees of such Originator (provided that representatives of such Originator
are present during such discussions) having knowledge of such matters (each such
visit, an “Originator Review”); provided, that so long as no Termination Event
or Purchase and Sale Termination Event (other than a Purchase and Sale
Termination Event occurring solely as a result of the occurrence of an event
described in clause (a), (c), (d) or (e) of the definition of Facility
Termination Date) has occurred and is continuing, such examinations and visits
shall not exceed one (1) per year (without duplication with respect to audits of
the Company under the Receivables Purchase Agreement), and

 

- 16 -



--------------------------------------------------------------------------------



 



(ii) without limiting the provisions of clause (i) above, from time to time
during regular business hours, at such Originator’s expense, upon reasonable
prior written notice from the Company or the Administrator, permit certified
public accountants or other auditors reasonably acceptable to the Administrator
to conduct a review of its books and records with respect to the Receivables;
provided, that so long as no Termination Event or Purchase and Sale Termination
Event (other than a Purchase and Sale Termination Event occurring solely as a
result of the occurrence of an event described in clause (a), (c), (d) or (e) of
the definition of Facility Termination Date) has occurred and is continuing,
such Originator shall be required to reimburse the Company and/or the
Administrator for only one (1) such audit per year. For the avoidance of doubt,
the Administrator may require examinations and audits in addition to the
examinations and audits specified in clause (i) and clause (ii) above in
accordance with the terms of such clauses, but the expense of any such
additional examination or audit shall be borne by the Administrator and not the
Originator.
(d) Keeping of Records and Books. Such Originator will maintain, implement and
keep (i) administrative and operating procedures (including an ability to
recreate records evidencing Receivables and related Contracts if originals are
destroyed) and (ii) all documents, books, records, computer tapes, disks and
other information reasonably necessary or advisable for collection of the
Receivables originated by such Originator (including records adequate to permit
the daily identification of each new such Receivable and all Collections of, and
adjustments to, each existing such Receivable). Such Originator will give the
Company and the Administrator prior notice of any change in such administrative
and operating procedures that causes them to be materially different from the
procedures of such Originator as of the Closing Date.
(e) Performance and Compliance with Receivables and Contracts and Credit and
Collection Policy. Such Originator shall, at its expense, timely and fully
perform and comply with all material provisions, covenants and other promises
required to be observed by it under all Contracts related to the Receivables and
timely and fully comply in all material respects with the Credit and Collection
Policy with regard to each Receivable and the related Contract.
(f) [Reserved].
(g) Location and Location of Records. Such Originator will remain “located” (as
defined in the UCC) at the location referred to in Schedule III, and the offices
where it keeps its records concerning or related to Receivables at the
address(es) referred to in Schedule IV, or, upon thirty (30) days’ prior written
notice to the Company and the Administrator (as the Company’s assignee), at such
other locations or addresses where all actions required by Section 7.3 shall
have been taken and completed.
(h) Post Office Boxes. On or prior to the date hereof, deliver to the Servicer
(on behalf of the Company) a certificate from an authorized officer of such
Originator to the effect that (i) the names of the renter of all post office
boxes into which such Originator has or will direct Obligors to send Collections
have been changed to the name of the Company (unless such post office boxes are
in the name of the relevant Lock-Box Banks) and (ii) all relevant postmasters
have been notified that each of the Servicer and the Administrator are
authorized to collect mail delivered to such post office boxes (unless such post
office boxes are in the name of the relevant Lock-Box Banks).

 

- 17 -



--------------------------------------------------------------------------------



 



(i) Additional Originators. If such Originator was added as a Restricted
Originator hereunder pursuant to Section 4.3(b), the eligibility criteria set
forth in clause (q) of the definition of Eligible Receivable shall apply to the
Receivables of such Originator.
(j) Report Legends. On and after the earlier to occur of (i) June 30, 2012, and
(ii) the date on which such Originator has completed the conversion of its
electronic receivable processing systems to the SAP platform, each Originator
shall take all steps reasonably necessary to ensure that there shall be placed
on summary master data processing reports the following legend (or the
substantive equivalent thereof): “THE RECEIVABLES DESCRIBED HEREIN HAVE BEEN
SOLD TO VWR RECEIVABLES FUNDING, LLC PURSUANT TO A PURCHASE AND SALE AGREEMENT,
DATED AS OF NOVEMBER 4, 2011, AMONG THE ORIGINATORS NAMED THEREIN AND VWR
RECEIVABLES FUNDING, LLC; AND AN INTEREST IN THE RECEIVABLES DESCRIBED HEREIN
HAS BEEN GRANTED TO PNC BANK, NATIONAL ASSOCIATION, FOR THE BENEFIT OF THE
PURCHASERS UNDER THE RECEIVABLES PURCHASE AGREEMENT, DATED AS OF NOVEMBER 4,
2011, AMONG VWR RECEIVABLES FUNDING, LLC, VWR INTERNATIONAL, LLC, AS SERVICER,
THE VARIOUS PURCHASERS AND PURCHASING AGENTS FROM TIME TO TIME PARTY THERETO AND
PNC BANK, NATIONAL ASSOCIATION, AS ADMINISTRATOR AND LC BANK.”
SECTION 6.2 Reporting Requirements. At all times from the date hereof until the
latest of (i) the Facility Termination Date, (ii) the date on which no Capital
of or Discount in respect of the Purchased Interest shall be outstanding and an
amount equal to 100% of the LC Participation Amount has been deposited in the LC
Collateral Account or all Letters of Credit have expired or been cancelled, and
(iii) the date all amounts owed by the Seller under the Receivables Purchase
Agreement to any Purchaser, any Purchaser Agent, the Administrator and any other
Indemnified Party or Affected Person shall be paid in full (other than
indemnities and reimbursements that expressly survive the termination of the
Receivables Purchase Agreement), each Originator will, unless the Company and
the Administrator shall otherwise consent in writing, furnish to the Company and
the Administrator:
(a) Purchase and Sale Termination Events. As soon as reasonably possible, and in
any event within three (3) Business Days after an Originator becomes aware of
the occurrence of a Purchase and Sale Termination Event or Unmatured Purchase
and Sale Termination Event, a written statement of an appropriate responsible
officer of such Originator describing such Purchase and Sale Termination Event
or Unmatured Purchase and Sale Termination Event and the action that such
Originator proposes to take with respect thereto, in each case in reasonable
detail;
(b) Proceedings. As soon as reasonably possible and in any event within three
(3) Business Days after such Originator becomes aware thereof, written notice of
litigation, investigation or proceeding of the type described in Section 5.5 not
previously disclosed to the Company and the Administrator which is reasonably
likely to be adversely determined and could reasonably be expected to have a
Material Adverse Effect; and

 

- 18 -



--------------------------------------------------------------------------------



 



(c) Other. Promptly, from time to time, such other information, documents,
records or reports respecting the Receivables or the conditions or operations,
financial or otherwise, of such Originator as the Company or the Administrator
may from time to time reasonably request in order to protect the interests of
the Company, the Purchasers, or the Administrator under or as contemplated by
the Transaction Documents (other than (i) information restricted by a customary
third party confidentiality agreement and (ii) other information (x) in respect
of which disclosure to the Administrator, the Company or any Purchaser (or their
respective representatives or contractors) is prohibited by applicable law or
(y) that is subject to attorney client or similar privilege or constitutes
attorney work-product).
SECTION 6.3 Negative Covenants. At all times from the date hereof until the
latest of (i) the Facility Termination Date, (ii) the date on which no Capital
of or Discount in respect of the Purchased Interest shall be outstanding and an
amount equal to 100% of the LC Participation Amount has been deposited in the LC
Collateral Account or all Letters of Credit have expired or been cancelled, and
(iii) the date all amounts owed by the Seller under the Receivables Purchase
Agreement to any Purchaser, any Purchaser Agent, the Administrator and any other
Indemnified Party or Affected Person shall be paid in full (other than
indemnities and reimbursements that expressly survive the termination of the
Receivables Purchase Agreement), each Originator agrees that, unless the Company
and the Administrator shall otherwise consent in writing, it shall not:
(a) Sales, Liens, Etc. Except as otherwise provided herein or in any other
Transaction Document, sell, assign (by operation of law or otherwise) or
otherwise dispose of, or create or suffer to exist any Adverse Claim upon
(including, without limitations the filing of any financing statement) or with
respect to, any Receivable sold, or otherwise conveyed or purported to be sold,
or otherwise conveyed hereunder or the related Contract or Related Security, or
any interest therein, or any Collections thereon, or assign any right to receive
income in respect thereof (other than Permitted Liens and claims created by the
Transaction Documents).
(b) Extension or Amendment of Receivables. Except as otherwise permitted of the
Servicer in Section 4.2(a) of the Receivables Purchase Agreement, extend, amend
or otherwise modify the terms of any Receivable in any material respect
generated by it that is sold, or otherwise conveyed hereunder, or amend, modify
or waive, in any material respect, the provisions of any Contract related
thereto other than in accordance with its Credit and Collection Policy.
(c) Change in Business or Credit and Collection Policy. (i) Make any material
change in the character of its business, which change would materially and
adversely impair the collectability of the Receivables, taken as a whole, or
(ii) make any change in its Credit and Collection Policy that could reasonably
be expected to materially and adversely affect the collectability of the
Receivables, taken as a whole, the credit quality of the Receivables, taken as a
whole, the enforceability of the related Contracts, taken as a whole, or its
ability to perform its obligations under the Contracts, taken as a whole, or the
Transaction Documents, in the case of either clause (i) or (ii) above, without
the prior written consent of the Company and the Administrator.

 

- 19 -



--------------------------------------------------------------------------------



 



(d) Receivables Not to be Evidenced by Promissory Notes or Chattel Paper. Except
as otherwise provided in the Receivables Purchase Agreement in regard to
servicing, take any action to cause or permit any Receivable generated by it
that is sold or contributed by it hereunder to become evidenced by any
“instrument” or “chattel paper” (as defined in the UCC).
(e) Mergers, Acquisitions, Sales, etc. (i) Be a party to any merger,
consolidation or other restructuring, except (1)(X) a merger of a Subsidiary or
other Person into the Originator or a wholly-owned Subsidiary of the Originator
(provided that in any merger involving the Originator, the Originator is the
surviving entity), or (Y) a Person into VWR (provided that VWR is the surviving
entity and that such merger shall not have a Material Adverse Effect), or (2) a
merger, consolidation or other restructuring where the Company and the
Administrator have each (A) received thirty (30) days’ prior notice thereof,
(B) consented in writing thereto, (C) received executed copies of all documents,
certificates and opinions (including, without limitation, opinions relating to
bankruptcy and UCC matters) as the Company and the Administrator shall
reasonably request, and (D) been satisfied that all other action to perfect and
protect the interests of the Company and the Administrator, on behalf of the
Purchasers, in and to the Receivables to be contributed or sold by such
Originator hereunder and other Related Rights, as reasonably requested by the
Company and the Administrator shall have been taken by, and at the expense of
such Originator (including the filing of any UCC financing statements, the
receipt of certificates and other requested documents from public officials and
all such other actions required pursuant to Section 7.3) or (ii) directly or
indirectly sell, transfer, assign, convey or lease (A) whether in one or a
series of transactions, all or substantially all of its assets or (B) any
Receivables or any interest therein (other than pursuant to this Agreement).
(f) Lock-Box Banks. Make any changes in its instructions, as described in
Section 7.2(a), to Obligors regarding Collections on Receivables sold, or
otherwise conveyed by it hereunder or add or terminate any bank as a Lock-Box
Bank unless the requirements of Section 1(f) of Exhibit IV to the Receivables
Purchase Agreement have been met.
(g) Accounting for Purchases. Account for or treat (whether in financial
statements or otherwise, but other than with respect to tax returns, to the
extent required by applicable tax laws) the transactions contemplated hereby in
any manner other than as sales or contributions of the Receivables and Related
Rights by such Originator to the Company except to the extent that such
transactions are not recognized on account of consolidated financial reporting
in accordance with generally accepted accounting principles.

 

- 20 -



--------------------------------------------------------------------------------



 



SECTION 6.4 Substantive Consolidation. Each Originator hereby acknowledges that
this Agreement and the other Transaction Documents are being entered into in
reliance upon the Company’s identity as a legal entity separate from such
Originator and its Affiliates. Therefore, from and after the date hereof, each
Originator shall take all reasonable steps necessary to make it apparent to
third Persons that the Company is an entity with assets and liabilities distinct
from those of such Originator or its Affiliates, and is not a division of such
Originator or its Affiliates. Without limiting the generality of the foregoing
and in addition to and consistent with the other covenants set forth herein,
such Originator shall take such actions as shall be required in order that:
(a) such Originator shall maintain separate corporate records and books of
account from the Company and otherwise will observe corporate formalities;
(b) the financial statements and books and records of such Originator shall be
prepared after the date of creation of the Company to reflect and shall reflect
the separate existence of the Company; provided, that the Company’s assets and
liabilities may be included in a consolidated financial statement issued by an
Affiliate of the Company; provided, however, that any such consolidated
financial statement or the notes thereto shall make clear that the Company’s
assets are not available to satisfy the obligations of such Affiliate;
(c) except as contemplated hereby or permitted by the Receivables Purchase
Agreement, (i) such Originator shall maintain its assets (including, without
limitation, deposit accounts) separately from the assets (including, without
limitation, deposit accounts) of the Company and (ii) the Company’s assets, and
records relating thereto, have not been, are not, and shall not be, commingled
with those of any Originator;
(d) such Originator shall not act as an agent for the Company, other than VWR in
its capacity as the Servicer, and in connection therewith, VWR shall present
itself to the public as an agent for the Company and a legal entity separate
from the Company;
(e) such Originator shall not conduct any of the business of the Company in its
own name;
(f) such Originator shall not pay any liabilities of the Company out of its own
funds or assets;
(g) except as contemplated by the Transaction Documents, such Originator shall
maintain an arm’s-length relationship with the Company;
(h) such Originator shall not assume or guarantee or become obligated for the
debts of the Company or hold out its credit as being available to satisfy the
obligations of the Company;
(i) such Originator shall not acquire obligations of the Company (other than the
Company Notes);

 

- 21 -



--------------------------------------------------------------------------------



 



(j) such Originator shall allocate fairly and reasonably overhead or other
expenses that are properly shared with the Company, including, without
limitation, shared office space;
(k) such Originator shall identify and hold itself out as a separate and
distinct entity from the Company;
(l) such Originator shall correct any known misunderstanding respecting its
separate identity from the Company;
(m) such Originator shall not enter into, or be a party to, any transaction with
the Company, except in the ordinary course of its business and on terms which
could be obtained in a comparable arm’s-length transaction with an unrelated
third party; and
(n) such Originator shall not pay the salaries of the Company’s employees, if
any.
ARTICLE VII
ADDITIONAL RIGHTS AND OBLIGATIONS
IN RESPECT OF RECEIVABLES
SECTION 7.1 Rights of the Company. Each Originator hereby authorizes the Company
and the Servicer to take any and all steps in such Originator’s name necessary
or desirable, in their respective determination, to collect all amounts due
under any and all Receivables sold, contributed or otherwise conveyed or
purported to be conveyed by it hereunder, including, without limitation,
endorsing the name of such Originator on checks and other instruments
representing Collections and enforcing such Receivables and the provisions of
the related Contracts that concern payment and/or enforcement of rights to
payment.
SECTION 7.2 Responsibilities of the Originators. Anything herein to the contrary
notwithstanding:
(a) Collection Procedures. Each Originator agrees to direct its respective
Obligors to make payments of Receivables sold, contributed or otherwise conveyed
or purported to be conveyed by it hereunder directly to a post office box
related to the relevant Lock-Box Account at a Lock-Box Bank or directly to a
Lock-Box Account. Each Originator further agrees to transfer any Collections of
Receivables sold or conveyed by it hereunder that it receives directly to a
Lock-Box Account within two (2) Business Days of identification thereof, and
agrees that all such Collections shall be deemed to be received in trust for the
Company and the Administrator (for the benefit of the Purchasers).
(b) Each Originator shall perform its obligations hereunder, and the exercise by
the Company or its designee of its rights hereunder shall not relieve such
Originator from such obligations.

 

- 22 -



--------------------------------------------------------------------------------



 



(c) None of the Company, the Servicer, the Purchasers, or the Administrator
shall have any obligation or liability to any Obligor or any other third Person
with respect to any Receivables, Contracts related thereto or any other related
agreements, nor shall the Company, the Servicer, the Purchasers, or the
Administrator be obligated to perform any of the obligations of any Originator
thereunder.
(d) Each Originator hereby grants to the Administrator an irrevocable power of
attorney, with full power of substitution, coupled with an interest, during the
occurrence and continuation of a Purchase and Sale Termination Event (other than
a Purchase and Sale Termination Event occurring solely as a result of the
occurrence of an event described in clause (a), (c), (d) or (e) of the
definition of Facility Termination Date) to take in the name of such Originator
all steps necessary or advisable to endorse, negotiate or otherwise realize on
any Receivable or Related Rights sold or otherwise conveyed or purported to be
conveyed by it hereunder.
SECTION 7.3 Further Action Evidencing Purchases. Each Originator agrees that
from time to time, at its expense, it will promptly execute and deliver all
further instruments and documents, and take all further action that the Company,
the Servicer or the Administrator may reasonably request in order to perfect,
protect or more fully evidence the Receivables and Related Rights purchased by
or contributed to the Company hereunder, or to enable the Company to exercise or
enforce any of its rights hereunder or under any other Transaction Document.
Without limiting the generality of the foregoing, upon the request of the
Company or the Administrator, such Originator will:
(a) execute (if applicable), authorize and file such financing or continuation
statements, or amendments thereto or assignments thereof, and such other
instruments or notices, as may be necessary or appropriate; and
(b) on the Closing Date and from time to time thereafter, mark the summary
master data processing reports that evidence or list such Receivables and
related Contracts with the legend set forth in Section 4.1(j).
Each Originator hereby authorizes the Company or its designee or assignee
(including, without limitation, the Administrator) to file one or more financing
or continuation statements, and amendments thereto and assignments thereof,
without the signature of such Originator, relative to all or any of the
Receivables and Related Rights sold, or otherwise conveyed or purported to be
conveyed by it hereunder, whether now existing or hereafter generated by such
Originator. If any Originator fails to perform any of its agreements or
obligations under this Agreement, the Company or its designee or assignee
(including, without limitation, the Administrator) may (but shall not be
required to) itself perform, or cause the performance of, such agreement or
obligation, and the expenses of the Company or its designee or assignee
(including, without limitation, the Administrator) incurred in connection
therewith shall be payable by such Originator.
SECTION 7.4 Application of Collections. Any payment by an Obligor in respect of
any indebtedness owed by it to any Originator shall, except as otherwise
specified by such Obligor or required by applicable law and unless otherwise
instructed by the Servicer (with the prior written consent of the Administrator)
or the Administrator, be applied as a Collection of any Receivable or
Receivables of such Obligor to the extent of any amounts then due and payable
thereunder (applied in order from the oldest outstanding Receivable to the
newest outstanding Receivable) before being applied to any other indebtedness of
such Obligor.

 

- 23 -



--------------------------------------------------------------------------------



 



SECTION 7.5 Post-Closing Lock-Boxes. Notwithstanding anything to the contrary
herein or in the Purchase Agreement, with respect to any Pool Receivables the
Originator thereof is AMRESCO, LLC or BioExpress, LLC, amounts receivable from
Obligors of such Pool Receivables may be directed and paid into one or more
lock-boxes or other deposit accounts held in the name of AMRESCO, LLC or
BioExpress, LLC, as applicable (each, an “Originator Account”) (it being
understood that (1) such Person shall agree to hold any funds on deposit in such
Originator Account in trust for the benefit of the Seller and its assigns,
(2) any funds received in such Originator Account shall be required to be
remitted to a Lock-Box Account in the name of the Seller promptly following the
establishment of such Lock-Box Account with respect to such Originator, and
(3) such funds shall be applied pursuant to this Agreement and the Sale
Agreement as if such funds were remitted to a Lock-Box Account) and, in each
case, subject to the conditions that (i) the Seller or such Originator shall
have established a Lock-Box Account with respect to such Originator in the name
of the Seller no later than 90 days from the Closing Date, (ii) the Seller shall
have entered into and delivered to the Administrator, no later than 90 days from
the Closing Date, executed counterparts of the Lock-Box Agreements with the
Lock-Box Banks holding or maintaining the Lock-Box Accounts to which payments on
such Pool Receivables with respect to such Originator are remitted and (iii) at
all times prior to the establishment of such Lock-Box Accounts with respect to
such Originator and such delivery of such Lock-Box Agreements, the aggregate
Outstanding Balance of all such Pool Receivables shall not exceed 5% of the
aggregate Outstanding Balance of all Pool Receivables, the representations,
warranties, covenants and other agreements of the applicable Originator with
respect to the deposit of such funds and the related Originator Account shall
not apply.
ARTICLE VIII
PURCHASE AND SALE TERMINATION EVENTS
SECTION 8.1 Purchase and Sale Termination Events. Each of the following events
or occurrences described in this Section 8.1 shall constitute a “Purchase and
Sale Termination Event”:
(a) The Facility Termination Date shall have occurred; or
(b) Any Originator shall fail to make when due any payment or deposit to be made
by it under this Agreement or any other Transaction Document to which it is a
party and such failure shall remain unremedied for two (2) Business Days after
the earlier of such Originator’s actual knowledge or notice thereof; or
(c) Any representation or warranty made or deemed to be made by any Originator
(or any of its officers) under or in connection with this Agreement, any other
Transaction Documents to which it is a party, or any other information or report
delivered pursuant hereto or thereto shall prove to have been incorrect or
untrue in any material respect when made or deemed made or delivered and, except
as otherwise provided herein, such inaccuracy shall, solely to the extent
capable of cure, remain unremedied for ten (10) days after the earlier of such
Originator’s actual knowledge or notice thereof; or

 

- 24 -



--------------------------------------------------------------------------------



 



(d) Any Originator shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement or any other Transaction Document to which
it is a party in any material respect (unless such term, covenant or agreement
contains a material qualification, and, in such case, the failure to perform or
observe such term, covenant or agreement shall be subject to the standard set
forth in such term, covenant or agreement) and, except as otherwise provided
herein, such failure shall, solely to the extent capable of cure, remain
unremedied for ten (10) days after the earlier of such Originator’s actual
knowledge or notice thereof.
SECTION 8.2 Remedies.
(a) Optional Termination. Upon the occurrence of a Purchase and Sale Termination
Event, the Company shall have the option, by notice to the Originators (with a
copy to the Administrator), to declare the Purchase Facility as terminated.
(b) Remedies Cumulative. Upon any termination of the Purchase Facility pursuant
to Section 8.2(a), the Company shall have, in addition to all other rights and
remedies under this Agreement, all other rights and remedies provided under the
UCC of each applicable jurisdiction and other applicable laws, which rights
shall be cumulative.
ARTICLE IX
INDEMNIFICATION
SECTION 9.1 Indemnities by the Originators. Without limiting any other rights
which the Company may have hereunder or under applicable law, each Originator,
severally and for itself alone, and VWR, jointly and severally with each
Originator, hereby agrees to indemnify and hold harmless, on an after-tax basis,
the Company and each of its officers, directors, employees and agents (each of
the foregoing Persons being individually called a “Purchase and Sale Indemnified
Party”), forthwith within five (5) Business Days following demand, from and
against any and all damages, losses, claims, judgments, liabilities, penalties,
Taxes, reasonable costs and expenses, (including Attorney Costs) (all of the
foregoing being collectively called “Purchase and Sale Indemnified Amounts”)
awarded against or incurred by any of them arising out of or as a result of the
failure of such Originator to perform its obligations under this Agreement or
any other Transaction Document, or arising out of the claims asserted against a
Purchase and Sale Indemnified Party relating to the transactions contemplated
herein or therein or the use of proceeds thereof or therefrom, excluding, only
Purchase and Sale Indemnified Amounts to the extent, (i) a final judgment of a
court of competent jurisdiction holds that such Purchase and Sale Indemnified
Amounts resulted from a breach of law, breach of this Agreement, bad faith,
negligence or willful misconduct of the Purchase and Sale Indemnified Party
seeking indemnification, (ii) due to the credit risk of the Obligor and for
which reimbursement would constitute recourse to any Originator, for
uncollectible Receivables or (iii) such Purchase and Sale Indemnified Amounts
include Taxes imposed or based on, or measured by, the gross or net income or
receipts of such Purchase and Sale

 

- 25 -



--------------------------------------------------------------------------------



 



Indemnified Party by the jurisdiction under the laws of which such Purchase and
Sale Indemnified Party is organized (or any political subdivision thereof);
provided, that nothing contained in this sentence shall limit the liability of
such Originator or limit the recourse of any Purchase and Sale Indemnified Party
to such Originator for any amounts otherwise specifically provided to be paid by
such Originator hereunder. Without limiting the foregoing indemnification, but
subject to the limitations set forth in clauses (i), (ii) and (iii) of the
previous sentence, each Originator, severally for itself alone, and VWR, jointly
and severally with each Originator, shall indemnify each Purchase and Sale
Indemnified Party for Purchase and Sale Indemnified Amounts relating to or
resulting from:
(a) the failure of any Receivable sold by such Originator included in the
calculation of Net Receivables Pool Balance as an Eligible Receivable to be an
Eligible Receivable, the failure of any information contained in any Information
Package or Weekly Report furnished by such Originator, as applicable, to be true
and correct, or the failure of any other information provided by such Originator
Company with respect to the Receivables or this Agreement to be true and
correct;
(b) the transfer by such Originator of an interest in any Receivable to any
Person other than the Company;
(c) the failure of any representation, warranty or statement made or deemed made
by such Originator (or any employee, officer or agent or such Originator) under
or in connection with this Agreement or any other Transaction Document, or any
information or report delivered by such Originator pursuant hereto or thereto,
to have been true and correct as of the date made or deemed made in all
respects;
(d) the failure by such Originator to comply with any applicable law, rule or
regulation with respect to any Receivable generated by such Originator sold or
otherwise transferred or purported to be transferred hereunder or the related
Contract, or the nonconformity of any Receivable generated by such Originator
sold, contributed or otherwise transferred or purported to be transferred
hereunder or the related Contract with any such applicable law, rule or
regulation;
(e) the failure by such Originator to vest and maintain vested in the Company an
ownership interest in the Receivables generated by such Originator sold or
otherwise transferred or purported to be transferred hereunder free and clear of
any Adverse Claim (other than Permitted Liens);
(f) any commingling of funds to which the Company, the Administrator, any
Purchaser Agent or any Purchaser is entitled hereunder with any other funds;
(g) the failure to have filed, or any delay in filing, by such Originator
financing statements or other similar instruments or documents under the UCC of
any applicable jurisdiction or other applicable laws with respect to any
Receivables or purported Receivables generated by such Originator sold,
contributed or otherwise transferred or purported to be transferred hereunder,
whether at the time of any purchase or contribution or at any subsequent time;

 

- 26 -



--------------------------------------------------------------------------------



 



(h) any dispute, claim, offset or defense (other than discharge in bankruptcy of
an Obligor) of the Obligor to the payment of any Receivable or purported
Receivable generated by such Originator sold, contributed or otherwise
transferred or purported to be transferred hereunder (including, without
limitation, a defense based on such Receivable’s or the related Contract’s not
being a legal, valid and binding obligation of such Obligor enforceable against
it in accordance with its terms), or any other claim resulting from the sale or
lease of goods or the rendering of services related to any such Receivable or
the furnishing of or failure to furnish such goods or services or relating to
collection activities (if such collection activities were performed by such
Originator or by any agent or independent contractor retained by such
Originator) with respect to such Receivable;
(i) any failure of such Originator to perform its duties and obligations in
accordance with the provisions of this Agreement, any Contract or any other
Transaction Document to which it is a party;
(j) any action taken by the Company or the Administrator or an attorney-in-fact
for such Originator pursuant to this Agreement or any other Transaction
Document;
(k) any environmental liability claim, products liability claim or personal
injury or property damage suit or other similar or related claim or action of
whatever sort, arising out of or in connection with any Receivable or any other
suit, claim or action of whatever sort relating to any of the Transaction
Documents; and
(l) any Tax or governmental fee or charge (other than any Tax excluded pursuant
to clause (iii) in the proviso to the preceding sentence), all interest and
penalties thereon or with respect thereto, and all out-of-pocket costs and
expenses, including the Attorney Costs in defending against the same, which are
required to be paid by reason of the purchase or ownership of the Receivables
generated by such Originator or any Related Security connected with any such
Receivables.
If for any reason the indemnification provided above in this Section 9.1 is
unavailable to a Purchase and Sale Indemnified Party or is insufficient to hold
such Purchase and Sale Indemnified Party harmless, then each Originator,
severally and for itself alone, and VWR, jointly and severally with each
Originator, shall contribute to the amount paid or payable by such Purchase and
Sale Indemnified Party to the maximum extent permitted under applicable law.
ARTICLE X
MISCELLANEOUS
SECTION 10.1 Amendments, etc.
(a) The provisions of this Agreement may from time to time be amended, modified
or waived, if such amendment, modification or waiver is in writing and executed
by the Company and the Originators, with the prior written consent of the
Administrator.

 

- 27 -



--------------------------------------------------------------------------------



 



(b) No failure or delay on the part of the Company, the Servicer, any Originator
or any third party beneficiary in exercising any power or right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on the Company, the
Servicer or any Originator in any case shall entitle it to any notice or demand
in similar or other circumstances. No waiver or approval by the Company or the
Servicer under this Agreement shall, except as may otherwise be stated in such
waiver or approval, be applicable to subsequent transactions. No waiver or
approval under this Agreement shall require any similar or dissimilar waiver or
approval thereafter to be granted hereunder.
(c) The Transaction Documents contain a final and complete integration of all
prior expressions by the parties hereto with respect to the subject matter
thereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter thereof, superseding all prior oral or written
understandings.
SECTION 10.2 Notices, etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile and email communication) and shall be delivered or sent by facsimile,
email, or by overnight mail, to the intended party at the mailing or email
address or facsimile number of such party set forth under its name on the
signature pages hereof or at such other address or facsimile number as shall be
designated by such party in a written notice to the other parties hereto or in
the case of the Administrator at its address for notices pursuant to the
Receivables Purchase Agreement. All such notices and communications shall be
effective (i) if delivered by overnight mail, when received, and (ii) if
transmitted by facsimile or email, when sent, receipt confirmed by telephone or
electronic means.
SECTION 10.3 No Waiver; Cumulative Remedies. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law. Without limiting
the foregoing, each Originator hereby authorizes the Company, at any time and
from time to time, to the fullest extent permitted by law, to set off, against
any obligations of such Originator to the Company arising in connection with the
Transaction Documents (including, without limitation, amounts payable pursuant
to Section 9.1) that are then due and payable or that are not then due and
payable but have accrued, any and all indebtedness at any time owing by the
Company to or for the credit or the account of such Originator.
SECTION 10.4 Binding Effect; Assignability. This Agreement shall be binding upon
and inure to the benefit of the Company and each Originator and their respective
successors and permitted assigns. No Originator may assign any of its rights
hereunder or any interest herein without the prior written consent of the
Company and the Administrator except as otherwise herein specifically provided.
This Agreement shall create and constitute the continuing obligations of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until such time as the parties hereto shall agree. The rights and
remedies with respect to any breach of any representation and warranty made by
any Originator pursuant to Article V and the indemnification and payment
provisions of Article IX and Section 10.6 shall be continuing and shall survive
any termination of this Agreement.

 

- 28 -



--------------------------------------------------------------------------------



 



SECTION 10.5 Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO ANY OTHERWISE APPLICABLE CONFLICTS OR LAWS PRINCIPLES (OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK)
EXCEPT TO THE EXTENT THAT THE PERFECTION OF A SECURITY INTEREST OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.
SECTION 10.6 Costs, Expenses and Taxes. In addition to the obligations of the
Originators under Article IX, each Originator, severally and for itself alone,
and VWR, jointly and severally with each Originator, agrees to pay within five
(5) Business Days following demand:
(a) to the Company (and any successor and permitted assigns thereof) all
reasonable costs and expenses incurred by such Person in connection with the
enforcement of this Agreement and the other Transaction Documents; and
(b) all stamp and other taxes and fees payable in connection with the execution,
delivery, filing and recording of this Agreement or the other Transaction
Documents to be delivered hereunder, and agrees to indemnify each Purchase and
Sale Indemnified Party against any liabilities with respect to or resulting from
any delay in paying or omitting to pay such taxes and fees.
SECTION 10.7 SUBMISSION TO JURISDICTION. ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK; AND, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT
PERMITTED BY LAW, ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW. EACH OF THE PARTIES HERETO WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE MAY
BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.

 

- 29 -



--------------------------------------------------------------------------------



 



SECTION 10.8 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES ITS
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY
OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE. EACH OF THE PARTIES HERETO AGREES
THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY. WITHOUT LIMITING THE FOREGOING, EACH OF THE PARTIES HERETO FURTHER AGREES
THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING THAT SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY
PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.
SECTION 10.9 Captions and Cross References; Incorporation by Reference. The
various captions (including, without limitation, the table of contents) in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement. References in this Agreement
to any underscored Article, Section, Schedule or Exhibit are to such Article,
Section, Schedule or Exhibit of this Agreement, as the case may be. The
Schedules and Exhibits hereto are hereby incorporated by reference into and made
a part of this Agreement.
SECTION 10.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same Agreement.
SECTION 10.11 Acknowledgment and Agreement. By execution below, each Originator
expressly acknowledges and agrees that all of the Company’s rights, title, and
interests in, to, and under this Agreement (but not its obligations), shall be
assigned by the Company to the Administrator (for the benefit of the Purchasers)
pursuant to the Receivables Purchase Agreement, and such Originator consents to
such assignment. Each of the parties hereto acknowledges and agrees that the
Purchasers and the Administrator are third party beneficiaries of the rights of
the Company arising hereunder and under the other Transaction Documents to which
such Originator is a party.

 

- 30 -



--------------------------------------------------------------------------------



 



SECTION 10.12 No Proceeding. Each Originator hereby agrees that it will not
institute, or join any other Person in instituting, against the Company any
Insolvency Proceeding so long as any obligations of the Company pursuant to the
Receivables Purchase Agreement or any other Transaction Document remains
outstanding and for at least one year and one day following the day on which
such obligations are paid in full. Each Originator further agrees that
notwithstanding any provisions contained in this Agreement to the contrary, the
Company shall not, and shall not be obligated to, pay any amount in respect of
any Company Note or otherwise to such Originator pursuant to this Agreement
unless the Company has received funds which may, subject to Section 1.4 of the
Receivables Purchase Agreement, be used to make such payment. Any amount which
the Company does not pay pursuant to the operation of the preceding sentence
shall not constitute a claim (as defined in §101 of the Bankruptcy Code) against
or corporate obligation of the Company by such Originator for any such
insufficiency unless and until the provisions of the foregoing sentence are
satisfied. The agreements in this Section 10.12 shall survive any termination of
this Agreement.
SECTION 10.13 Limited Recourse. Except as explicitly set forth herein, the
obligations of the Company under this Agreement or any other Transaction
Documents to which it is a party are solely the obligations of the Company. No
recourse under any Transaction Document shall be had against, and no liability
shall attach to, any officer, employee, director, or beneficiary, whether
directly or indirectly, of the Company. The agreements in this Section 10.13
shall survive any termination of this Agreement.
SECTION 10.14 Severability. If any provision of this Agreement is held to be in
conflict with any applicable statute or rule of law or is otherwise held to be
unenforceable for any reason whatsoever, such circumstances shall not have the
effect of rendering the provision in question inoperative or unenforceable in
any other case or circumstance, or of rendering any other provision or
provisions herein contained invalid, inoperative, or unenforceable to any extent
whatsoever.
[SIGNATURE PAGES FOLLOW]

 

- 31 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.

                      VWR RECEIVABLES FUNDING, LLC
 
               
 
  By:   /s/ James M. Kalinovich                  
 
      Name:   James M. Kalinovich    
 
               
 
      Title:   Vice President    
 
               

         
 
  Address:   VWR Receivables Funding, LLC
Radnor Corporate Center
Building One, Suite 200
P.O. Box 6660
100 Matsonford Road
Radnor, Pennsylvania 19087
Attention: Mahaveer Jain
Telephone: 610-386-1652
Facsimile: 474-881-5638
Email: mahaveer_jain@vwr.com

Purchase and Sale Agreement
(VWR Receivables Funding, LLC)

 

S-1



--------------------------------------------------------------------------------



 



                      VWR INTERNATIONAL, LLC, as an Originator
 
               
 
  By:   /s/ James M. Kalinovich                  
 
      Name:   James M. Kalinovich    
 
               
 
      Title:   Vice President and Corporate Treasurer    
 
               

         
 
  Address:   VWR International, LLC
Radnor Corporate Center
Building One, Suite 200
P.O. Box 6660
100 Matsonford Road
Radnor, Pennsylvania 19087
Attention: Mahaveer Jain
Telephone: 610-386-1652
Facsimile: 474-881-5638
Email: mahaveer_jain@vwr.com

                      AMRESCO, LLC,     as an Originator
 
               
 
  By:   /s/ James M. Kalinovich                  
 
      Name:   James M. Kalinovich    
 
               
 
      Title:   Vice President    
 
               

         
 
  Address:   AMRESCO, LLC
Radnor Corporate Center
Building One, Suite 200
P.O. Box 6660
100 Matsonford Road
Radnor, Pennsylvania 19087
Attention: Mahaveer Jain
Telephone: 610-386-1652
Facsimile: 474-881-5638
Email: mahaveer_jain@vwr.com

Purchase and Sale Agreement
(VWR Receivables Funding, LLC)

 

S-2



--------------------------------------------------------------------------------



 



                      BIOEXPRESS, LLC,
as an Originator
 
               
 
  By:   /s/ James M. Kalinovich                  
 
      Name:   James M. Kalinovich    
 
               
 
      Title:   Vice President    
 
               

         
 
  Address:   BioExpress, LLC
Radnor Corporate Center
Building One, Suite 200
P.O. Box 6660
100 Matsonford Road
Radnor, Pennsylvania 19087
Attention: Mahaveer Jain
Telephone: 610-386-1652
Facsimile: 474-881-5638
Email: mahaveer_jain@vwr.com

                      VWR EDUCATION, LLC,
as an Originator
 
               
 
  By:   /s/ James M. Kalinovich                  
 
      Name:   James M. Kalinovich    
 
               
 
      Title:   Vice President    
 
               

         
 
  Address:   VWR Education, LLC
Radnor Corporate Center
Building One, Suite 200
P.O. Box 6660
100 Matsonford Road
Radnor, Pennsylvania 19087
Attention: Mahaveer Jain
Telephone: 610-386-1652
Facsimile: 474-881-5638
Email: mahaveer_jain@vwr.com

Purchase and Sale Agreement
(VWR Receivables Funding, LLC)

 

S-3



--------------------------------------------------------------------------------



 



Schedule I
LIST OF ORIGINATORS
VWR International, LLC
AMRESCO, LLC
BioExpress, LLC
VWR Education, LLC

 

Schedule I-1



--------------------------------------------------------------------------------



 



Schedule II
ACTIONS AND PROCEEDINGS
NONE.

 

Schedule II-1



--------------------------------------------------------------------------------



 



Schedule III
STATE OF ORGANIZATION OF THE ORIGINATORS

      Originator   State of Organization
 
   
VWR International, LLC
  Delaware
 
   
AMRESCO, LLC
  Ohio
 
   
BioExpress, LLC
  Utah
 
   
VWR Education, LLC
  Delaware

 

Schedule III-1



--------------------------------------------------------------------------------



 



Schedule IV
LOCATION OF BOOKS AND RECORDS OF THE ORIGINATORS

      Originator   Location of Books and Records
 
   
VWR International, LLC
  100 Matsonford Road
Building One, Suite 200
Radnor, PA 19087
 
   
AMRESCO, LLC
  6681 Cochran Road
Solon, OH 44139
 
   
BioExpress, LLC
  100 Matsonford Road
Building One, Suite 200
Radnor, PA 19087
 
   
VWR Education, LLC
  100 Matsonford Road
Building One, Suite 200
Radnor, PA 19087

 

Schedule IV-1



--------------------------------------------------------------------------------



 



Schedule V
TRADE NAMES

      Legal Name   Trade Names
 
   
VWR International, LLC
  VWR International, LLC
VWR International, Inc.
  VWR International, Inc.
 
  VWR International
 
  Cenco Physics
 
  Sargent Welch
 
   
AMRESCO, LLC
  AMRESCO, LLC
AMRESCO Inc.
  AMRESCO Inc.
 
  AMRESCO
 
   
BioExpress, LLC
  BioExpress, LLC
BioExpress Corp.
  BioExpress Corp.
Intermountain Scientific, Inc.
  Intermountain Scientific, Inc.
 
  BioExpress
 
  GeneMate
 
   
VWR Education, LLC
  VWR Education, LLC
Science Kit, Inc.
  Science Kit, Inc.
Science Kit, LLC
  Science Kit, LLC
Sargent Welch, LLC
  Sargent Welch, LLC
Ward’s Natural Science
  Ward’s Natural Science Establishment, LLC
Establishment, LLC
  Ward’s Natural Science Establishment, Inc.
Ward’s Natural Science
  VWR Education
Establishment, Inc.
  Science Kit
 
  Science Kit & Boreal Laboratories
 
  Scientifics
 
  SK Elementary
 
  SKmath
 
  SKeducation
 
  SKreading
 
  SKscience
 
  Boreal Laboratories
 
  Cenco Physics
 
  Edmund Scientific
 
  Sargent Welch
 
  Ward’s
 
  Ward’s Natural Science Establishment
 
  X-treme Geek

 

Schedule V-1



--------------------------------------------------------------------------------



 



Exhibit A
FORM OF PURCHASE REPORT

     
Originator:
  [                    ]
Company:
  [                    ]

          Purchase Report Date:                                         
 
       
1.
  Outstanding Balance of Receivables Purchased:   $                    
 
       
2.
  Fair Market Value Discount:    
 
       
 
  1/{1 + [Prime Rate x Days’ Sales Outstanding]}    
 
 
365
   
 
       
 
  Where:    
 
       
 
  Prime Rate =                          
 
       
 
  Days’ Sales Outstanding =                          
 
       
3.
  Purchase Price (1 x 2) = $                        
 
       
4.
  Reductions in the Purchase Price = $                        
 
       
5.
  Net Purchase Price (3-4) = $                        

 

Exhibit A-1



--------------------------------------------------------------------------------



 



Exhibit B
FORM OF COMPANY NOTE
New York, New York
November 4, 2011
FOR VALUE RECEIVED, the undersigned, VWR Receivables Funding, LLC, a Delaware
limited liability company (the “Company”), promises to pay to
[                    ], a [                    ] (the “Originator”), on the
terms and subject to the conditions set forth herein and in the Purchase and
Sale Agreement referred to below, the aggregate unpaid Purchase Price of all
Receivables purchased by the Company from the Originator pursuant to such
Purchase and Sale Agreement, as such unpaid Purchase Price is shown in the
records of the Servicer.
1. Purchase and Sale Agreement. This Company Note is the Company Note described
in, and is subject to the terms and conditions set forth in, that certain
Purchase and Sale Agreement dated as of November 4, 2011 (as the same may be
amended, supplemented, restated or otherwise modified in accordance with its
terms, the “Purchase and Sale Agreement”), between the Company and the
Originators named therein. Reference is hereby made to the Purchase and Sale
Agreement for a statement of certain other rights and obligations of the Company
and the Originator.
2. Definitions. Capitalized terms used (but not defined) herein have the
meanings assigned thereto in the Purchase and Sale Agreement and in Exhibit I to
the Receivables Purchase Agreement (as defined in the Purchase and Sale
Agreement). In addition, as used herein, the following terms have the following
meanings:
“Applicable Margin” for any Interest Period shall mean the weighted average
Yield Protection Fee (as used in clause (b) of the definition of “Discount” in
the Receivables Purchase Agreement) for the Purchasers for such Interest Period
as if each Purchaser was calculating “Discount” for all of its Capital pursuant
to such clause (b) during such Interest Period.
“Bankruptcy Proceedings” has the meaning set forth in clause (b) of paragraph 9
hereof.
“Final Maturity Date” means the Payment Date immediately following the date that
falls one year and one day after the Facility Termination Date.
“Interest Period” means the period from and including a Settlement Date (or, in
the case of the first Interest Period, the date hereof) to but excluding the
next Settlement Date.
“Screen Rate” means, for any Interest Period, the rate for thirty day commercial
paper denominated in Dollars reported by Bloomberg Finance, L.P. and shown on
US0001M Screen (or such other screen as may replace that screen on that service
for the purpose of displaying Dollar commercial paper rates) at approximately
9:00 a.m., New York City time, on the first day of such Interest Period.

 

Exhibit B-1



--------------------------------------------------------------------------------



 



“Senior Interests” means, collectively, (i) all accrued Discount on the
Purchased Interest, (ii) the fees referred to in Section 1.5 of the Receivables
Purchase Agreement, (iii) all amounts payable pursuant to Sections 1.7 or 6.4 of
the Receivables Purchase Agreement, (iv) the Capital and (v) all other
obligations of the Company and the Servicer that are due and payable, to (a) the
Purchasers, the Administrator and their respective successors, permitted
transferees and assigns arising in connection with the Transaction Documents and
(b) any Indemnified Party or Affected Person arising in connection with the
Receivables Purchase Agreement, in each case, howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing, or due or to become due, together with any and all interest and
Discount accruing on any such amount after the commencement of any Bankruptcy
Proceedings, notwithstanding any provision or rule of law that might restrict
the rights of any Senior Interest Holder, as against the Company or anyone else,
to collect such interest.
“Senior Interest Holders” means, collectively, the Purchasers, the Administrator
and the Indemnified Parties and Affected Persons.
“Subordination Provisions” means, collectively, clauses (a) through (l) of
paragraph 9 hereof.
3. Interest. Subject to the Subordination Provisions set forth below, the
Company promises to pay interest on this Company Note as follows:
(a) Prior to the Final Maturity Date, the principal amount of this Company Note
from time to time outstanding during any Interest Period shall bear interest at
a rate per annum equal to the Screen Rate for such Interest Period, as
determined by the Servicer, plus the Applicable Margin for such Interest Period;
and
(b) From (and including) the Final Maturity Date to (but excluding) the date on
which the entire principal amount of this Company Note is fully paid, the
principal amount of this Company Note from time to time outstanding shall bear
interest at a rate per annum equal to the rate of interest publicly announced
from time to time by PNC Bank, National Association, as its “base rate”,
“reference rate” or other comparable rate, as determined by the Servicer.
4. Interest Payment Dates. Subject to the Subordination Provisions set forth
below, the Company shall pay accrued interest on this Company Note on each
Settlement Date, and shall pay accrued interest on the amount of each principal
payment made in cash on a date other than a Settlement Date at the time of such
principal payment.
5. Basis of Computation. Interest accrued hereunder that is computed by
reference to the Screen Rate shall be computed for the actual number of days
elapsed on the basis of a 360-day year, and interest accrued hereunder that is
computed by reference to the rate described in paragraph 3(b) of this Company
Note shall be computed for the actual number of days elapsed on the basis of a
365- or 366-day year, as applicable.

 

Exhibit B-2



--------------------------------------------------------------------------------



 



6. Principal Payment Dates. Subject to the Subordination Provisions set forth
below, payments of the principal amount of this Company Note shall be made as
follows:
(a) The principal amount of this Company Note shall be reduced by an amount
equal to each payment deemed made pursuant to Section 3.3 of the Purchase and
Sale Agreement; and
(b) The entire principal amount of this Company Note shall be paid on the Final
Maturity Date.
Subject to the Subordination Provisions set forth below, the principal amount of
and accrued interest on this Company Note may be prepaid by, and in the sole
discretion of the Company, on any Business Day without premium or penalty.
7. Payment Mechanics. All payments of principal and interest hereunder are to be
made in lawful currency of the United States of America in the manner specified
in Article III of the Purchase and Sale Agreement.
8. Enforcement Expenses. In addition to and not in limitation of the foregoing,
but subject to the Subordination Provisions set forth below and to any
limitation imposed by applicable law, the Company agrees to pay all expenses,
including reasonable attorneys’ fees and legal expenses, incurred by the
Originator in seeking to collect any amounts payable hereunder which are not
paid when due.
9. Subordination Provisions. The Company covenants and agrees, and the
Originator and any other holder of this Company Note (collectively, the
Originator and any such other holder are called the “Holder”), by its acceptance
of this Company Note, likewise covenants and agrees on behalf of itself and any
Holder, that the payment of the principal amount of and interest on this Company
Note is hereby expressly subordinated in right of payment to the payment and
performance of the Senior Interests to the extent and in the manner set forth in
the following clauses of this paragraph 9:
(a) No payment or other distribution of the Company’s assets of any kind or
character, whether in cash, securities, or other rights or property, shall be
made on account of this Company Note except to the extent such payment or other
distribution is (i) permitted under Section 1(m) of Exhibit IV to the
Receivables Purchase Agreement or (ii) made pursuant to clause (a) or (b) of
paragraph 6 of this Company Note;
(b) In the event of any dissolution, winding up, liquidation, readjustment,
reorganization or other similar event relating to the Company, whether voluntary
or involuntary, partial or complete, and whether in bankruptcy, insolvency or
receivership proceedings, or upon an assignment for the benefit of creditors, or
any other marshalling of the assets and liabilities of the Company or any sale
of all or substantially all of the assets of the Company other than as permitted
by the Purchase and Sale Agreement (such proceedings being herein collectively
called “Bankruptcy Proceedings”), the Senior Interests shall first be paid and
performed in full and in cash before the Originator shall be entitled to receive
and to retain any payment or distribution in respect of this Company Note. In
order to implement the foregoing: (i) all payments and distributions of any kind
or character in respect of this Company Note to which the Holder would be
entitled except for this clause (b) shall be made directly to the

 

Exhibit B-3



--------------------------------------------------------------------------------



 



Administrator (for the benefit of the Senior Interest Holders); (ii) the Holder
shall promptly file a claim or claims, in the form required in any Bankruptcy
Proceedings, for the full outstanding amount of this Company Note, and shall use
commercially reasonable efforts to cause said claim or claims to be approved and
all payments and other distributions in respect thereof to be made directly to
the Administrator (for the benefit of the Senior Interest Holders) until the
Senior Interests shall have been paid and performed in full and in cash; and
(iii) the Holder hereby irrevocably agrees that the Administrator (acting on
behalf of the Purchasers), in the name of the Holder or otherwise, demand, sue
for, collect, receive and receipt for any and all such payments or
distributions, and file, prove and vote or consent in any such Bankruptcy
Proceedings with respect to any and all claims of the Holder relating to this
Company Note, in each case until the Senior Interests shall have been paid and
performed in full and in cash;
(c) In the event that the Holder receives any payment or other distribution of
any kind or character from the Company or from any other source whatsoever, in
respect of this Company Note, other than as expressly permitted by the terms of
this Company Note, such payment or other distribution shall be received in trust
for the Senior Interest Holders and shall be turned over by the Holder to the
Administrator (for the benefit of the Senior Interest Holders) forthwith. The
Holder will mark its books and records so as clearly to indicate that this
Company Note is subordinated in accordance with the terms hereof. All payments
and distributions received by the Administrator in respect of this Company Note,
to the extent received in or converted into cash, may be applied by the
Administrator (for the benefit of the Senior Interest Holders) first to the
payment of any and all expenses (including reasonable attorneys’ fees and legal
expenses) paid or incurred by the Senior Interest Holders in enforcing these
Subordination Provisions, or in endeavoring to collect or realize upon this
Company Note, and any balance thereof shall, solely as between the Originator
and the Senior Interest Holders, be applied by the Administrator (in the order
of application set forth in Section 1.4(d) of the Receivables Purchase
Agreement) toward the payment of the Senior Interests; but as between the
Company and its creditors, no such payments or distributions of any kind or
character shall be deemed to be payments or distributions in respect of the
Senior Interests;
(d) Notwithstanding any payments or distributions received by the Senior
Interest Holders in respect of this Company Note, while any Bankruptcy
Proceedings are pending the Holder shall not be subrogated to the then existing
rights of the Senior Interest Holders in respect of the Senior Interests until
the Senior Interests have been paid and performed in full and in cash. If no
Bankruptcy Proceedings are pending, the Holder shall only be entitled to
exercise any subrogation rights that it may acquire (by reason of a payment or
distribution to the Senior Interest Holders in respect of this Company Note) to
the extent that any payment arising out of the exercise of such rights would be
permitted under Section 1(m) of Exhibit IV to the Receivables Purchase
Agreement;

 

Exhibit B-4



--------------------------------------------------------------------------------



 



(e) These Subordination Provisions are intended solely for the purpose of
defining the relative rights of the Holder, on the one hand, and the Senior
Interest Holders on the other hand. Nothing contained in these Subordination
Provisions or elsewhere in this Company Note is intended to or shall impair, as
between the Company, its creditors (other than the Senior Interest Holders) and
the Holder, the Company’s obligation, which is unconditional and absolute, to
pay the Holder the principal of and interest on this Company Note as and when
the same shall become due and payable in accordance with the terms hereof or to
affect the relative rights of the Holder and creditors of the Company (other
than the Senior Interest Holders);
(f) The Holder shall not, until the Senior Interests have been paid and
performed in full and in cash, (i) cancel, waive, forgive, or commence legal
proceedings to enforce or collect, or subordinate to any obligation of the
Company, howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, or now or hereafter existing, or due or to become due,
other than the Senior Interests, this Company Note or any rights in respect
hereof or (ii) convert this Company Note into an equity interest in the Company,
unless the Holder shall, in either case, have received the prior written consent
of the Administrator;
(g) The Holder shall not, without the prior written consent of the Administrator
and Purchaser, commence, or join with any other Person in commencing, any
Bankruptcy Proceedings with respect to the Company until at least one year and
one day shall have passed since the Senior Interests shall have been paid and
performed in full and in cash;
(h) If, at any time, any payment (in whole or in part) of any Senior Interest is
rescinded or must be restored or returned by a Senior Interest Holder (whether
in connection with Bankruptcy Proceedings or otherwise), these Subordination
Provisions shall continue to be effective or shall be reinstated, as the case
may be, as though such payment had not been made;
(i) Each of the Senior Interest Holders may, from time to time, at its sole
discretion, without notice to the Holder, and without waiving any of its rights
under these Subordination Provisions, take any or all of the following actions:
(i) retain or obtain an interest in any property to secure any of the Senior
Interests; (ii) retain or obtain the primary or secondary obligations of any
other obligor or obligors with respect to any of the Senior Interests;
(iii) extend or renew for one or more periods (whether or not longer than the
original period), alter or exchange any of the Senior Interests, or release or
compromise any obligation of any nature with respect to any of the Senior
Interests; (iv) amend, supplement, restate, or otherwise modify any Transaction
Document; and (v) release its security interest in, or surrender, release or
permit any substitution or exchange for all or any part of any rights or
property securing any of the Senior Interests, or extend or renew for one or
more periods (whether or not longer than the original period), or release,
compromise, alter or exchange any obligations of any nature of any obligor with
respect to any such rights or property;
(j) The Holder hereby waives: (i) notice of acceptance of these Subordination
Provisions by any of the Senior Interest Holders; (ii) notice of the existence,
creation, non-payment or non-performance of all or any of the Senior Interests;
and (iii) all diligence in enforcement, collection or protection of, or
realization upon, the Senior Interests, or any thereof, or any security
therefor;

 

Exhibit B-5



--------------------------------------------------------------------------------



 



(k) Each of the Senior Interest Holders may, from time to time, on the terms and
subject to the conditions set forth in the Transaction Documents to which such
Persons are party, but without notice to the Holder, assign or transfer any or
all of the Senior Interests, or any interest therein; and, notwithstanding any
such assignment or transfer or any subsequent assignment or transfer thereof,
such Senior Interests shall be and remain Senior Interests for the purposes of
these Subordination Provisions, and every immediate and successive assignee or
transferee of any of the Senior Interests or of any interest of such assignee or
transferee in the Senior Interests shall be entitled to the benefits of these
Subordination Provisions to the same extent as if such assignee or transferee
were the assignor or transferor; and
(l) These Subordination Provisions constitute a continuing offer from the Holder
to all Persons who become the holders of, or who continue to hold, Senior
Interests; and these Subordination Provisions are made for the benefit of the
Senior Interest Holders, and the Administrator may proceed to enforce such
provisions on behalf of each of such Persons.
10. General. No failure or delay on the part of the Originator in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right. No amendment,
modification or waiver of, or consent with respect to, any provision of this
Company Note shall in any event be effective unless (i) the same shall be in
writing and signed and delivered by the Company and the Holder and (ii) all
consents required for such actions under the Transaction Documents shall have
been received by the appropriate Persons.
11. Maximum Interest. Notwithstanding anything in this Company Note to the
contrary, the Company shall never be required to pay unearned interest on any
amount outstanding hereunder and shall never be required to pay interest on the
principal amount outstanding hereunder at a rate in excess of the maximum
nonusurious interest rate that may be contracted for, charged or received under
applicable federal or state law (such maximum rate being herein called the
“Highest Lawful Rate”). If the effective rate of interest which would otherwise
by payable under this Company Note would exceed the Highest Lawful Rate, or if
the holder of this Company Note shall receive any unearned interest or shall
receive monies that are deemed to constitute interest which would increase the
effective rate of interest payable by the Company under this Company Note to a
rate in excess of the Highest Lawful Rate, then (i) the amount of interest which
would otherwise be payable by the Company under this Company Note shall be
reduced to the amount allowed by applicable law, and (ii) any unearned interest
paid by the Company or any interest paid by the Company in excess of the Highest
Lawful Rate shall be refunded to the Company. Without limitation of the
foregoing, all calculations of the rate of interest contracted for, charged or
received by the Originator under this Company Note that are made for the purpose
of determining whether such rate exceeds the Highest Lawful Rate applicable to
the Originator (such Highest Lawful Rate being herein called the “Originator’s
Maximum Permissible Rate”) shall be made, to the extent permitted by usury laws
applicable to the Originator (now or hereafter enacted), by amortizing,
prorating and spreading in equal parts during the actual period during which any
amount has been

 

Exhibit B-6



--------------------------------------------------------------------------------



 



outstanding hereunder all interest at any time contracted for, charged or
received by the Originator in connection herewith. If at any time and from time
to time (i) the amount of interest payable to the Originator on any date shall
be computed at the Originator’s Maximum Permissible Rate pursuant to the
provisions of the foregoing sentence and (ii) in respect of any subsequent
interest computation period the amount of interest otherwise payable to the
Originator would be less than the amount of interest payable to the Originator
computed at the Originator’s Maximum Permissible Rate, then the amount of
interest payable to the Originator in respect of such subsequent interest
computation period shall continue to be computed at the Originator’s Maximum
Permissible Rate until the total amount of interest payable to the Originator
shall equal the total amount of interest which would have been payable to the
Originator if the total amount of interest had been computed without giving
effect to the provisions of the foregoing sentence.
12. This Company Note shall be subject to the borrowing limitations set forth in
Section 3.2 of the Purchase and Sale Agreement.
13. Governing Law. THIS COMPANY NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAWS OF THE STATE OF NEW YORK).
14. Captions. Paragraph captions used in this Company Note are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Company Note.
15. Third Party Beneficiary. The Company agrees that the Administrator, for the
benefit of the Senior Interest Holders, is a third party beneficiary of this
Company Note.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit B-7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Company Note to be executed as
of the date first written above.

                      VWR RECEIVABLES FUNDING, LLC
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

 

Exhibit B-8



--------------------------------------------------------------------------------



 



Exhibit C
FORM OF JOINDER AGREEMENT
THIS JOINDER AGREEMENT, dated as of                     , 20      (this
“Agreement”) is executed by                     , a [corporation][limited
liability company] organized under the laws of                      (the
“Additional Originator”), with its principal place of business located at
                    .
BACKGROUND:
A. VWR Receivables Funding, LLC, a Delaware limited liability company (the
“Company”) and the various entities from time to time party thereto, as
Originators (collectively, the “Originators”), have entered into that certain
Purchase and Sale Agreement, dated as of November 4, 2011 (as amended, restated,
supplemented or otherwise modified through the date hereof, and as it may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Purchase and Sale Agreement”).
B. The Additional Originator desires to become an Originator pursuant to
Section 4.3 of the Purchase and Sale Agreement.
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Additional Originator hereby agrees as follows:
SECTION 1. Definitions. Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings assigned thereto in the
Purchase and Sale Agreement or in Exhibit I to the Receivables Purchase
Agreement (as defined in the Purchase and Sale Agreement).
SECTION 2. Transaction Documents. The Additional Originator hereby agrees that
it shall be bound by all of the terms, conditions and provisions of, and shall
be deemed to be a party to (as if it were an original signatory to), the
Purchase and Sale Agreement and each of the other relevant Transaction
Documents. From and after the later of the date hereof and the date that the
Additional Originator has complied with all of the requirements of Section 4.3
of the Purchase and Sale Agreement, the Additional Originator shall be an
Originator for all purposes of the Purchase and Sale Agreement and all other
Transaction Documents. The Additional Originator hereby acknowledges that it has
received copies of the Purchase and Sale Agreement and the other Transaction
Documents.

 

Exhibit C-1



--------------------------------------------------------------------------------



 



SECTION 3. Representations and Warranties. The Additional Originator hereby
makes all of the representations and warranties set forth in Article V (to the
extent applicable) of the Purchase and Sale Agreement as of the date hereof
(unless such representations or warranties relate to an earlier date, in which
case as of such earlier date), as if such representations and warranties were
fully set forth herein. The Additional Originator hereby represents and warrants
that its location (as defined in the UCC) is [                    ], and the
offices where the Additional Originator keeps all of its records and Related
Security are as follows:

             
 
                                           

SECTION 4. Miscellaneous. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York. This Agreement is
executed by the Additional Originator for the benefit of the Company, and its
assigns, and each of the foregoing parties may rely hereon. This Agreement shall
be binding upon, and shall inure to the benefit of, the Additional Originator
and its successors and permitted assigns.
[Signature Pages Follow]

 

Exhibit C-2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed by
its duly authorized officer as of the date and year first above written.

                      [NAME OF ADDITIONAL ORIGINATOR]
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

              [Consented to:
 
            VWR RECEIVABLES FUNDING, LLC    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           
 
            Acknowledged by:    
 
            PNC BANK, NATIONAL ASSOCIATION,
as Administrator    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           
 
            [PURCHASERS]    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:       ]
 
           

 

Exhibit C-3